Exhibit 10.3

 

REGISTRATION RIGHTS AGREEMENT

 

REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of March 20, 2006, by
and among Think Partnership Inc. (formerly known as CGI Holding Corporation), a
Nevada corporation, with headquarters located at 5 Revere Drive, Suite 510,
Northbrook, Illinois 60052 (the ”Company”), and the undersigned buyers (each, a
“Buyer”, and collectively, the “Buyers”).

WHEREAS:

 

A.                                   In connection with the Securities Purchase
Agreement by and among the parties hereto of even date herewith (the “Securities
Purchase Agreement”), the Company has agreed, upon the terms and subject to the
conditions set forth in the Securities Purchase Agreement, to issue and sell to
each Buyer (i) preferred shares of the Company, the terms of which are set forth
in the certificate of designations for such series of preferred shares (the
“Certificate of Designations”) in the form attached as Exhibit A to the
Securities Purchase Agreement (the “Preferred Shares”) which, among other
things, will be convertible into shares of the Company’s common stock, par value
$0.001 per share (the “Common Stock”) (as converted, the “Conversion Shares”),
in accordance with the terms of the Certificate of Designations, and
(ii) warrants (the “Warrants”) which will be exercisable to purchase shares of
Common Stock (as exercised collectively, the “Warrant Shares”).

 

B.                                     To induce the Buyers to execute and
deliver the Securities Purchase Agreement, the Company has agreed to provide
certain registration rights under the Securities Act of 1933, as amended, and
the rules and regulations thereunder, or any similar successor statute
(collectively, the “1933 Act”), and applicable state securities laws.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and each of the Buyers
hereby agree as follows:


 


1.               DEFINITIONS.

 

Capitalized terms used herein and not otherwise defined herein shall have the
respective meanings set forth in the Securities Purchase Agreement. As used in
this Agreement, the following terms shall have the following meanings:

 


A.                           “BUSINESS DAY” MEANS ANY DAY OTHER THAN SATURDAY,
SUNDAY OR ANY OTHER DAY ON WHICH COMMERCIAL BANKS IN THE CITY OF NEW YORK ARE
AUTHORIZED OR REQUIRED BY LAW TO REMAIN CLOSED.


 


B.                          “CLOSING DATE” SHALL HAVE THE MEANING SET FORTH IN
THE SECURITIES PURCHASE AGREEMENT.

 

--------------------------------------------------------------------------------


 


C.                           “EFFECTIVE DATE” MEANS THE DATE THAT THE
REGISTRATION STATEMENT HAS BEEN DECLARED EFFECTIVE BY THE SEC.


 


D.                          “EFFECTIVENESS DEADLINE” MEANS THE DATE WHICH IS 120
DAYS AFTER THE CLOSING DATE.


 


E.                           “FILING DEADLINE” MEANS THE DATE THAT IS 45
BUSINESS DAYS AFTER THE CLOSING DATE.


 


F.                             “INVESTOR” MEANS A BUYER OR ANY TRANSFEREE OR
ASSIGNEE OF THE PREFERRED SHARES OR WARRANTS, AS APPLICABLE, TO WHOM A BUYER
ASSIGNS ITS RIGHTS UNDER THIS AGREEMENT AND WHO AGREES TO BECOME BOUND BY THE
PROVISIONS OF THIS AGREEMENT IN ACCORDANCE WITH SECTION 9 AND ANY TRANSFEREE OR
ASSIGNEE THEREOF TO WHOM A TRANSFEREE OR ASSIGNEE OF THE PREFERRED SHARES OR
WARRANTS, AS APPLICABLE, ASSIGNS ITS RIGHTS UNDER THIS AGREEMENT AND WHO AGREES
TO BECOME BOUND BY THE PROVISIONS OF THIS AGREEMENT IN ACCORDANCE WITH
SECTION 9.


 


G.                          “PERSON” MEANS AN INDIVIDUAL, A LIMITED LIABILITY
COMPANY, A PARTNERSHIP, A JOINT VENTURE, A CORPORATION, A TRUST, AN
UNINCORPORATED ORGANIZATION AND A GOVERNMENT OR ANY DEPARTMENT OR AGENCY
THEREOF.


 


H.                          “REGISTER,” “REGISTERED,” AND “REGISTRATION” REFER
TO A REGISTRATION EFFECTED BY PREPARING AND FILING ONE OR MORE REGISTRATION
STATEMENTS (AS DEFINED BELOW) IN COMPLIANCE WITH THE 1933 ACT AND PURSUANT TO
RULE 415 AND THE DECLARATION OF EFFECTIVENESS OF SUCH REGISTRATION STATEMENT(S)
BY THE SEC.


 


I.                              “REGISTRABLE SECURITIES” MEANS (I) THE
CONVERSION SHARES ISSUED OR ISSUABLE UPON CONVERSION OF THE PREFERRED SHARES,
(II) THE WARRANT SHARES ISSUED OR ISSUABLE UPON EXERCISE OF THE WARRANTS AND
(III) ANY CAPITAL STOCK OF THE COMPANY ISSUED OR ISSUABLE, WITH RESPECT TO THE
PREFERRED SHARES, THE CONVERSION SHARES, THE WARRANT SHARES OR THE WARRANTS AS A
RESULT OF ANY SHARE SPLIT, SHARE DIVIDEND, RECAPITALIZATION, EXCHANGE OR SIMILAR
EVENT OR OTHERWISE, WITHOUT REGARD TO ANY LIMITATIONS ON CONVERSIONS OF THE
PREFERRED SHARES OR EXERCISES OF THE WARRANTS.


 


J.                              “REGISTRATION STATEMENT” MEANS A REGISTRATION
STATEMENT OR REGISTRATION STATEMENTS OF THE COMPANY FILED UNDER THE 1933 ACT
COVERING THE REGISTRABLE SECURITIES.

 


K.                           “REQUIRED HOLDERS” MEANS THE HOLDERS OF AT LEAST A
MAJORITY OF THE REGISTRABLE SECURITIES.


 


L.                              “REQUIRED REGISTRATION AMOUNT” MEANS THE SUM OF
(I) THE MAXIMUM NUMBER OF CONVERSION SHARES ISSUED AND ISSUABLE PURSUANT TO THE
CERTIFICATE OF DESIGNATIONS, AS OF THE TRADING DAY IMMEDIATELY PRECEDING THE
APPLICABLE DATE OF DETERMINATION AND (II) THE MAXIMUM NUMBER OF WARRANT SHARES
ISSUED AND ISSUABLE PURSUANT TO THE WARRANTS AS OF THE TRADING DAY IMMEDIATELY
PRECEDING THE APPLICABLE DATE OF DETERMINATION (ASSUMING FOR PURPOSES HEREOF
THAT THE EXERCISE PRICE (AS DEFINED IN THE WARRANTS) IS EQUAL TO $2.00, SUBJECT
TO ADJUSTMENT FOR STOCK SPLITS AND STOCK DIVIDENDS AND WITHOUT REGARD TO ANY
LIMITATIONS ON CONVERSION OF THE PREFERRED SHARES OR THE EXERCISE OF THE
WARRANTS), ALL SUBJECT TO ADJUSTMENT AS PROVIDED IN SECTION 2(E).

 

2

--------------------------------------------------------------------------------


 


M.                        “RULE 415” MEANS RULE 415 UNDER THE 1933 ACT OR ANY
SUCCESSOR RULE PROVIDING FOR OFFERING SECURITIES ON A CONTINUOUS OR DELAYED
BASIS.


 


N.                          “SEC” MEANS THE UNITED STATES SECURITIES AND
EXCHANGE COMMISSION.


 


2.                           REGISTRATION.


 


A.                           MANDATORY REGISTRATION. THE COMPANY SHALL PREPARE,
AND, AS SOON AS PRACTICABLE, BUT IN NO EVENT LATER THAN THE FILING DEADLINE,
FILE WITH THE SEC THE REGISTRATION STATEMENT ON FORM S-3 COVERING THE RESALE OF
ALL OF THE REGISTRABLE SECURITIES. IN THE EVENT THAT FORM S-3 IS UNAVAILABLE FOR
SUCH A REGISTRATION, THE COMPANY SHALL USE SUCH OTHER FORM AS IS AVAILABLE FOR
SUCH A REGISTRATION ON ANOTHER APPROPRIATE FORM REASONABLY ACCEPTABLE TO THE
REQUIRED HOLDERS, SUBJECT TO THE PROVISIONS OF SECTION 2(D). THE REGISTRATION
STATEMENT PREPARED PURSUANT HERETO SHALL REGISTER FOR RESALE AT LEAST THE NUMBER
OF SHARES OF COMMON STOCK EQUAL TO THE REQUIRED REGISTRATION AMOUNT AS OF THE
DATE THE REGISTRATION STATEMENT IS INITIALLY FILED WITH THE SEC. THE
REGISTRATION STATEMENT SHALL CONTAIN (EXCEPT IF OTHERWISE DIRECTED BY THE
REQUIRED HOLDERS) THE “SELLING STOCKHOLDERS” AND “PLAN OF DISTRIBUTION” SECTIONS
IN SUBSTANTIALLY THE FORM ATTACHED HERETO AS EXHIBIT B. THE COMPANY SHALL USE
ITS BEST EFFORTS TO HAVE THE REGISTRATION STATEMENT DECLARED EFFECTIVE BY THE
SEC AS SOON AS PRACTICABLE, BUT IN NO EVENT LATER THAN THE EFFECTIVENESS
DEADLINE. BY 9:30 A.M. ON THE BUSINESS DAY FOLLOWING THE EFFECTIVE DATE, THE
COMPANY SHALL FILE WITH THE SEC IN ACCORDANCE WITH RULE 424 UNDER THE 1933 ACT
THE FINAL PROSPECTUS TO BE USED IN CONNECTION WITH SALES PURSUANT TO SUCH
REGISTRATION STATEMENT.


 


B.                          ALLOCATION OF REGISTRABLE SECURITIES. THE INITIAL
NUMBER OF REGISTRABLE SECURITIES INCLUDED IN ANY REGISTRATION STATEMENT AND ANY
INCREASE IN THE NUMBER OF REGISTRABLE SECURITIES INCLUDED THEREIN SHALL BE
ALLOCATED PRO RATA AMONG THE INVESTORS BASED ON THE NUMBER OF REGISTRABLE
SECURITIES HELD BY EACH INVESTOR AT THE TIME THE REGISTRATION STATEMENT COVERING
SUCH INITIAL NUMBER OF REGISTRABLE SECURITIES OR INCREASE THEREOF IS DECLARED
EFFECTIVE BY THE SEC. IN THE EVENT THAT AN INVESTOR SELLS OR OTHERWISE TRANSFERS
ANY OF SUCH INVESTOR’S REGISTRABLE SECURITIES, EACH TRANSFEREE THAT BECOMES AN
INVESTOR SHALL BE ALLOCATED A PRO RATA PORTION OF THE THEN REMAINING NUMBER OF
REGISTRABLE SECURITIES INCLUDED IN SUCH REGISTRATION STATEMENT FOR SUCH
TRANSFEROR. ANY SHARES OF COMMON STOCK INCLUDED IN A REGISTRATION STATEMENT AND
WHICH REMAIN ALLOCATED TO ANY PERSON WHICH CEASES TO HOLD ANY REGISTRABLE
SECURITIES COVERED BY SUCH REGISTRATION STATEMENT SHALL BE ALLOCATED TO THE
REMAINING INVESTORS, PRO RATA BASED ON THE NUMBER OF REGISTRABLE SECURITIES THEN
HELD BY SUCH INVESTORS WHICH ARE COVERED BY SUCH REGISTRATION STATEMENT. EXCEPT
AS SET FORTH ON SCHEDULE 2(B), IN NO EVENT SHALL THE COMPANY INCLUDE ANY
SECURITIES OTHER THAN REGISTRABLE SECURITIES ON ANY REGISTRATION STATEMENT
WITHOUT THE PRIOR WRITTEN CONSENT OF THE REQUIRED HOLDERS.


 


C.                           LEGAL COUNSEL. SUBJECT TO SECTION 5 HEREOF, THE
REQUIRED HOLDERS SHALL HAVE THE RIGHT TO SELECT ONE LEGAL COUNSEL TO REVIEW AND
OVERSEE ANY REGISTRATION PURSUANT TO THIS SECTION 2 (“LEGAL COUNSEL”), WHICH
SHALL BE SCHULTE ROTH & ZABEL LLP OR SUCH OTHER COUNSEL AS THEREAFTER DESIGNATED
BY THE REQUIRED HOLDERS. THE COMPANY AND LEGAL COUNSEL SHALL REASONABLY
COOPERATE WITH EACH OTHER IN REGARDS TO THE PERFORMANCE OF THE COMPANY’S
OBLIGATIONS UNDER THIS AGREEMENT.

 

3

--------------------------------------------------------------------------------


 


D.                          INELIGIBILITY FOR FORM S-3. IN THE EVENT THAT
FORM S-3 IS NOT AVAILABLE FOR THE REGISTRATION OF THE RESALE OF REGISTRABLE
SECURITIES HEREUNDER, THE COMPANY SHALL (I) REGISTER THE RESALE OF THE
REGISTRABLE SECURITIES ON FORM SB-2 OR ANOTHER APPROPRIATE FORM REASONABLY
ACCEPTABLE TO THE REQUIRED HOLDERS AND (II) UNDERTAKE TO REGISTER THE
REGISTRABLE SECURITIES ON FORM S-3 AS SOON AS SUCH FORM IS AVAILABLE, PROVIDED
THAT THE COMPANY SHALL MAINTAIN THE EFFECTIVENESS OF THE REGISTRATION STATEMENT
THEN IN EFFECT UNTIL SUCH TIME AS A REGISTRATION STATEMENT ON FORM S-3 COVERING
THE REGISTRABLE SECURITIES HAS BEEN DECLARED EFFECTIVE BY THE SEC.


E.                           SUFFICIENT NUMBER OF SHARES REGISTERED. IN THE
EVENT THE NUMBER OF SHARES AVAILABLE UNDER A REGISTRATION STATEMENT FILED
PURSUANT TO SECTION 2(A) IS INSUFFICIENT TO COVER ALL OF THE REGISTRABLE
SECURITIES REQUIRED TO BE COVERED BY SUCH REGISTRATION STATEMENT OR AN
INVESTOR’S ALLOCATED PORTION OF THE REGISTRABLE SECURITIES PURSUANT TO
SECTION 2(B), THE COMPANY SHALL AMEND THE APPLICABLE REGISTRATION STATEMENT, OR
FILE A NEW REGISTRATION STATEMENT (ON THE SHORT FORM AVAILABLE THEREFOR, IF
APPLICABLE), OR BOTH, SO AS TO COVER AT LEAST THE REQUIRED REGISTRATION AMOUNT
AS OF THE TRADING DAY IMMEDIATELY PRECEDING THE DATE OF THE FILING OF SUCH
AMENDMENT OR NEW REGISTRATION STATEMENT, IN EACH CASE, AS SOON AS PRACTICABLE,
BUT IN ANY EVENT NOT LATER THAN FIFTEEN (15) DAYS AFTER THE NECESSITY THEREFOR
ARISES. THE COMPANY SHALL USE ITS BEST EFFORTS TO CAUSE SUCH AMENDMENT AND/OR
NEW REGISTRATION STATEMENT TO BECOME EFFECTIVE AS SOON AS PRACTICABLE FOLLOWING
THE FILING THEREOF. FOR PURPOSES OF THE FOREGOING PROVISION, THE NUMBER OF
SHARES AVAILABLE UNDER A REGISTRATION STATEMENT SHALL BE DEEMED “INSUFFICIENT TO
COVER ALL OF THE REGISTRABLE SECURITIES” IF AT ANY TIME THE NUMBER OF SHARES OF
COMMON STOCK AVAILABLE FOR RESALE UNDER THE REGISTRATION STATEMENT IS LESS THAN
THE PRODUCT DETERMINED BY MULTIPLYING (I) THE REQUIRED REGISTRATION AMOUNT AS OF
SUCH TIME BY (II) 0.90. THE CALCULATION SET FORTH IN THE FOREGOING SENTENCE
SHALL BE MADE WITHOUT REGARD TO ANY LIMITATIONS ON THE CONVERSION OF THE
PREFERRED SHARES OR THE EXERCISE OF THE WARRANTS AND SUCH CALCULATION SHALL
ASSUME THAT THE PREFERRED SHARES ARE THEN CONVERTIBLE INTO SHARES OF COMMON
STOCK AT THE THEN PREVAILING CONVERSION RATE (AS DEFINED IN THE CERTIFICATE OF
DESIGNATIONS) AND THAT THE WARRANTS ARE THEN EXERCISABLE FOR SHARES OF COMMON
STOCK AT THE THEN PREVAILING EXERCISE PRICE.


 


F.                             EFFECT OF FAILURE TO FILE AND OBTAIN AND MAINTAIN
EFFECTIVENESS OF REGISTRATION STATEMENT. IF (I) A REGISTRATION STATEMENT
COVERING ALL OF THE REGISTRABLE SECURITIES REQUIRED TO BE COVERED THEREBY AND
REQUIRED TO BE FILED BY THE COMPANY PURSUANT TO THIS AGREEMENT IS (A) NOT FILED
WITH THE SEC ON OR BEFORE THE FILING DEADLINE (A “FILING FAILURE”) OR (B) FILED
WITH THE SEC BUT NOT DECLARED EFFECTIVE BY THE SEC ON OR BEFORE THE RESPECTIVE
EFFECTIVENESS DEADLINE (AN “EFFECTIVENESS FAILURE”) OR (II) ON ANY DAY AFTER THE
EFFECTIVE DATE SALES OF ALL OF THE REGISTRABLE SECURITIES REQUIRED TO BE
INCLUDED ON SUCH REGISTRATION STATEMENT CANNOT BE MADE (OTHER THAN DURING AN
ALLOWABLE GRACE PERIOD (AS DEFINED IN SECTION 3(R)) PURSUANT TO SUCH
REGISTRATION STATEMENT (INCLUDING, WITHOUT LIMITATION, BECAUSE OF A FAILURE TO
KEEP SUCH REGISTRATION STATEMENT EFFECTIVE, TO DISCLOSE SUCH INFORMATION AS IS
NECESSARY FOR SALES TO BE MADE PURSUANT TO SUCH REGISTRATION STATEMENT, A
SUSPENSION OR DELISTING OF THE COMMON STOCK ON ITS PRINCIPAL TRADING MARKET OR
EXCHANGE, OR TO REGISTER A SUFFICIENT NUMBER OF SHARES OF COMMON STOCK) (A
“MAINTENANCE FAILURE”) THEN, AS PARTIAL RELIEF FOR THE DAMAGES TO ANY HOLDER BY
REASON OF ANY SUCH DELAY IN OR REDUCTION OF ITS ABILITY TO SELL THE UNDERLYING
SHARES OF COMMON STOCK (WHICH REMEDY SHALL NOT BE EXCLUSIVE OF ANY OTHER
REMEDIES AVAILABLE AT LAW OR IN EQUITY) AND SUBJECT TO THE LIMITATION ON DAMAGES
(AS DEFINED IN

 

4

--------------------------------------------------------------------------------


 


THE CERTIFICATE OF DESIGNATIONS), THE COMPANY SHALL PAY TO EACH HOLDER OF
REGISTRABLE SECURITIES RELATING TO SUCH REGISTRATION STATEMENT AN AMOUNT IN CASH
EQUAL TO ONE PERCENT (1%) OF THE AGGREGATE PURCHASE PRICE (AS SUCH TERM IS
DEFINED IN THE SECURITIES PURCHASE AGREEMENT) OF SUCH INVESTOR’S REGISTRABLE
SECURITIES INCLUDED IN SUCH REGISTRATION STATEMENT ON EACH OF THE FOLLOWING
DATES:  (I) THE DAY OF A FILING FAILURE AND ON EVERY THIRTIETH DAY (PRO RATED
FOR PERIODS TOTALING LESS THAN THIRTY DAYS) AFTER A FILING FAILURE UNTIL SUCH
FILING FAILURE IS CURED; (II) THE DAY OF AN EFFECTIVENESS FAILURE AND ON EVERY
THIRTIETH DAY (PRO RATED FOR PERIODS TOTALING LESS THAN THIRTY DAYS) AFTER AN
EFFECTIVENESS FAILURE UNTIL SUCH EFFECTIVENESS FAILURE IS CURED; AND (III) THE
INITIAL DAY OF A MAINTENANCE FAILURE AND ON EVERY THIRTIETH DAY (PRO RATED FOR
PERIODS TOTALING LESS THAN THIRTY DAYS) AFTER A MAINTENANCE FAILURE UNTIL SUCH
MAINTENANCE FAILURE IS CURED. THE PAYMENTS TO WHICH A HOLDER SHALL BE ENTITLED
PURSUANT TO THIS SECTION 2(F) ARE REFERRED TO HEREIN AS “REGISTRATION DELAY
PAYMENTS.”  REGISTRATION DELAY PAYMENTS SHALL BE PAID ON THE DAY OF THE FILING
FAILURE, EFFECTIVENESS FAILURE AND THE INITIAL DAY OF A MAINTENANCE FAILURE, AS
APPLICABLE, AND THEREAFTER ON THE EARLIER OF (I) THE THIRTIETH DAY AFTER THE
EVENT OR FAILURE GIVING RISE TO THE REGISTRATION DELAY PAYMENTS HAS OCCURRED AND
(II) THE THIRD BUSINESS DAY AFTER THE EVENT OR FAILURE GIVING RISE TO THE
REGISTRATION DELAY PAYMENTS IS CURED. IN THE EVENT THE COMPANY FAILS TO MAKE
REGISTRATION DELAY PAYMENTS IN A TIMELY MANNER, SUCH REGISTRATION DELAY PAYMENTS
SHALL BEAR INTEREST AT THE RATE OF ONE AND ONE-HALF PERCENT (1.5%) PER MONTH
(PRORATED FOR PARTIAL MONTHS) UNTIL PAID IN FULL.


 


3.               RELATED OBLIGATIONS.

 

At such time as the Company is obligated to file a Registration Statement with
the SEC pursuant to Section 2(a), 2(d) or 2(e), the Company will use its best
efforts to effect the registration of the Registrable Securities in accordance
with the intended method of disposition thereof and, pursuant thereto, the
Company shall have the following obligations:

 


A.                           THE COMPANY SHALL PROMPTLY PREPARE AND FILE WITH
THE SEC A REGISTRATION STATEMENT WITH RESPECT TO THE REGISTRABLE SECURITIES AND
USE ITS BEST EFFORTS TO CAUSE SUCH REGISTRATION STATEMENT RELATING TO THE
REGISTRABLE SECURITIES TO BECOME EFFECTIVE AS SOON AS PRACTICABLE AFTER SUCH
FILING (BUT IN NO EVENT LATER THAN THE EFFECTIVENESS DEADLINE). SUBJECT TO
ALLOWABLE GRACE PERIODS (AS DEFINED BELOW), THE COMPANY SHALL KEEP EACH
REGISTRATION STATEMENT EFFECTIVE PURSUANT TO RULE 415 AT ALL TIMES UNTIL THE
EARLIER OF (I) THE DATE AS OF WHICH ALL OF THE INVESTORS MAY SELL ALL OF THE
REGISTRABLE SECURITIES COVERED BY SUCH REGISTRATION STATEMENT WITHOUT
RESTRICTION PURSUANT TO RULE 144(K) (OR ANY SUCCESSOR THERETO) PROMULGATED UNDER
THE 1933 ACT OR (II) THE DATE ON WHICH THE INVESTORS SHALL HAVE SOLD ALL OF THE
REGISTRABLE SECURITIES COVERED BY SUCH REGISTRATION STATEMENT (THE “REGISTRATION
PERIOD”). THE COMPANY SHALL ENSURE THAT EACH REGISTRATION STATEMENT (INCLUDING
ANY AMENDMENTS OR SUPPLEMENTS THERETO AND PROSPECTUSES CONTAINED THEREIN) SHALL
NOT CONTAIN ANY UNTRUE STATEMENT OF A MATERIAL FACT OR OMIT TO STATE A MATERIAL
FACT REQUIRED TO BE STATED THEREIN, OR NECESSARY TO MAKE THE STATEMENTS THEREIN
(IN THE CASE OF PROSPECTUSES, IN THE LIGHT OF THE CIRCUMSTANCES IN WHICH THEY
WERE MADE) NOT MISLEADING. THE COMPANY SHALL SUBMIT TO THE SEC, WITHIN TWO
(2) BUSINESS DAYS AFTER THE LATER OF THE DATE THAT (I) THE COMPANY LEARNS THAT
NO REVIEW OF A PARTICULAR REGISTRATION STATEMENT WILL BE MADE BY THE STAFF OF
THE SEC OR THAT THE STAFF HAS NO FURTHER COMMENTS ON A PARTICULAR REGISTRATION
STATEMENT, AS THE CASE MAY BE, AND (II) THE APPROVAL OF LEGAL COUNSEL PURSUANT
TO SECTION 3(C) (WHICH APPROVAL IS IMMEDIATELY SOUGHT), A REQUEST FOR

 

5

--------------------------------------------------------------------------------


 


ACCELERATION OF EFFECTIVENESS OF SUCH REGISTRATION STATEMENT TO A TIME AND DATE
NOT LATER THAN 48 HOURS AFTER THE SUBMISSION OF SUCH REQUEST.


 


B.                          SUBJECT TO SECTION 3(R) OF THIS AGREEMENT, THE
COMPANY SHALL PREPARE AND FILE WITH THE SEC SUCH AMENDMENTS (INCLUDING
POST-EFFECTIVE AMENDMENTS) AND SUPPLEMENTS TO A REGISTRATION STATEMENT AND THE
PROSPECTUS USED IN CONNECTION WITH SUCH REGISTRATION STATEMENT, WHICH PROSPECTUS
IS TO BE FILED PURSUANT TO RULE 424 PROMULGATED UNDER THE 1933 ACT, AS MAY BE
NECESSARY TO KEEP SUCH REGISTRATION STATEMENT EFFECTIVE AT ALL TIMES DURING THE
REGISTRATION PERIOD, AND, DURING SUCH PERIOD, COMPLY WITH THE PROVISIONS OF THE
1933 ACT WITH RESPECT TO THE DISPOSITION OF ALL REGISTRABLE SECURITIES OF THE
COMPANY COVERED BY SUCH REGISTRATION STATEMENT UNTIL SUCH TIME AS ALL OF SUCH
REGISTRABLE SECURITIES SHALL HAVE BEEN DISPOSED OF IN ACCORDANCE WITH THE
INTENDED METHODS OF DISPOSITION BY THE SELLER OR SELLERS THEREOF AS SET FORTH IN
SUCH REGISTRATION STATEMENT. IN THE CASE OF AMENDMENTS AND SUPPLEMENTS TO A
REGISTRATION STATEMENT WHICH ARE REQUIRED TO BE FILED PURSUANT TO THIS AGREEMENT
(INCLUDING PURSUANT TO THIS SECTION 3(B)) BY REASON OF THE COMPANY FILING A
REPORT ON FORM 10-Q, OR FORM 10-QSB, FORM 10-K, OR FORM 10-KSB OR ANY ANALOGOUS
REPORT UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED (THE “1934 ACT”),
THE COMPANY SHALL HAVE INCORPORATED SUCH REPORT BY REFERENCE INTO SUCH
REGISTRATION STATEMENT, IF APPLICABLE, OR SHALL FILE SUCH AMENDMENTS OR
SUPPLEMENTS WITH THE SEC ON THE SAME DAY ON WHICH THE 1934 ACT REPORT IS FILED
WHICH CREATED THE REQUIREMENT FOR THE COMPANY TO AMEND OR SUPPLEMENT SUCH
REGISTRATION STATEMENT.

 


C.                           THE COMPANY SHALL (A) PERMIT LEGAL COUNSEL TO
REVIEW AND COMMENT UPON (I) A REGISTRATION STATEMENT AT LEAST FIVE (5) BUSINESS
DAYS PRIOR TO ITS FILING WITH THE SEC AND (II) ALL AMENDMENTS AND SUPPLEMENTS TO
ALL REGISTRATION STATEMENTS (EXCEPT FOR ANNUAL REPORTS ON FORM 10-K OR
FORM 10-KSB, QUARTERLY REPORTS ON FORM 10-Q OR FORM 10-QSB, CURRENT REPORTS ON
FORM 8-K, AND ANY SIMILAR OR SUCCESSOR REPORTS) WITHIN A REASONABLE NUMBER OF
DAYS PRIOR TO THEIR FILING WITH THE SEC, AND (B) NOT FILE ANY REGISTRATION
STATEMENT OR AMENDMENT OR SUPPLEMENT THERETO IN A FORM TO WHICH LEGAL COUNSEL
REASONABLY OBJECTS. THE COMPANY SHALL NOT SUBMIT A REQUEST FOR ACCELERATION OF
THE EFFECTIVENESS OF A REGISTRATION STATEMENT OR ANY AMENDMENT OR SUPPLEMENT
THERETO WITHOUT THE PRIOR APPROVAL OF LEGAL COUNSEL, WHICH CONSENT SHALL NOT BE
UNREASONABLY WITHHELD. THE COMPANY SHALL FURNISH TO LEGAL COUNSEL, WITHOUT
CHARGE, (I) COPIES OF ANY CORRESPONDENCE FROM THE SEC OR THE STAFF OF THE SEC TO
THE COMPANY OR ITS REPRESENTATIVES RELATING TO ANY REGISTRATION STATEMENT,
(II) PROMPTLY AFTER THE SAME IS PREPARED AND FILED WITH THE SEC, ONE COPY OF ANY
REGISTRATION STATEMENT AND ANY AMENDMENT(S) THERETO, INCLUDING FINANCIAL
STATEMENTS AND SCHEDULES, ALL DOCUMENTS INCORPORATED THEREIN BY REFERENCE, IF
REQUESTED BY AN INVESTOR, AND ALL EXHIBITS AND (III) UPON THE EFFECTIVENESS OF
ANY REGISTRATION STATEMENT, ONE COPY OF THE PROSPECTUS INCLUDED IN SUCH
REGISTRATION STATEMENT AND ALL AMENDMENTS AND SUPPLEMENTS THERETO. THE COMPANY
SHALL REASONABLY COOPERATE WITH LEGAL COUNSEL IN PERFORMING THE COMPANY’S
OBLIGATIONS PURSUANT TO THIS SECTION 3.

 


D.                          THE COMPANY SHALL FURNISH TO EACH INVESTOR WHOSE
REGISTRABLE SECURITIES ARE INCLUDED IN ANY REGISTRATION STATEMENT, WITHOUT
CHARGE, (I) PROMPTLY AFTER THE SAME IS PREPARED AND FILED WITH THE SEC, AT LEAST
ONE COPY OF ANY REGISTRATION STATEMENT AND ANY AMENDMENT(S) THERETO, INCLUDING
FINANCIAL STATEMENTS AND SCHEDULES, ALL DOCUMENTS INCORPORATED THEREIN BY
REFERENCE, IF REQUESTED BY AN INVESTOR, ALL EXHIBITS AND EACH PRELIMINARY

 

6

--------------------------------------------------------------------------------


 


PROSPECTUS, (II) UPON THE EFFECTIVENESS OF ANY REGISTRATION STATEMENT, ONE
(1) COPY OF THE PROSPECTUS INCLUDED IN SUCH REGISTRATION STATEMENT AND ALL
AMENDMENTS AND SUPPLEMENTS THERETO (OR SUCH OTHER NUMBER OF COPIES AS SUCH
INVESTOR MAY REASONABLY REQUEST) AND (III) SUCH OTHER DOCUMENTS, INCLUDING
COPIES OF ANY PRELIMINARY OR FINAL PROSPECTUS, AS SUCH INVESTOR MAY REASONABLY
REQUEST FROM TIME TO TIME IN ORDER TO FACILITATE THE DISPOSITION OF THE
REGISTRABLE SECURITIES OWNED BY SUCH INVESTOR.


 


E.                           THE COMPANY SHALL USE ITS REASONABLE BEST EFFORTS
TO (I) REGISTER AND QUALIFY, UNLESS AN EXEMPTION FROM REGISTRATION AND
QUALIFICATION APPLIES, THE RESALE BY INVESTORS OF THE REGISTRABLE SECURITIES
COVERED BY A REGISTRATION STATEMENT UNDER SUCH OTHER SECURITIES OR “BLUE SKY”
LAWS OF ALL APPLICABLE JURISDICTIONS IN THE UNITED STATES, (II) PREPARE AND FILE
IN THOSE JURISDICTIONS, SUCH AMENDMENTS (INCLUDING POST-EFFECTIVE AMENDMENTS)
AND SUPPLEMENTS TO SUCH REGISTRATIONS AND QUALIFICATIONS AS MAY BE NECESSARY TO
MAINTAIN THE EFFECTIVENESS THEREOF DURING THE REGISTRATION PERIOD, (III) TAKE
SUCH OTHER ACTIONS AS MAY BE NECESSARY TO MAINTAIN SUCH REGISTRATIONS AND
QUALIFICATIONS IN EFFECT AT ALL TIMES DURING THE REGISTRATION PERIOD, AND
(IV) TAKE ALL OTHER ACTIONS REASONABLY NECESSARY OR ADVISABLE TO QUALIFY THE
REGISTRABLE SECURITIES FOR SALE IN SUCH JURISDICTIONS; PROVIDED, HOWEVER, THAT
THE COMPANY SHALL NOT BE REQUIRED IN CONNECTION THEREWITH OR AS A CONDITION
THERETO TO (X) QUALIFY TO DO BUSINESS IN ANY JURISDICTION WHERE IT WOULD NOT
OTHERWISE BE REQUIRED TO QUALIFY BUT FOR THIS SECTION 3(E), (Y) SUBJECT ITSELF
TO GENERAL TAXATION IN ANY SUCH JURISDICTION, OR (Z) FILE A GENERAL CONSENT TO
SERVICE OF PROCESS IN ANY SUCH JURISDICTION. THE COMPANY SHALL PROMPTLY NOTIFY
LEGAL COUNSEL AND EACH INVESTOR WHO HOLDS REGISTRABLE SECURITIES OF THE RECEIPT
BY THE COMPANY OF ANY NOTIFICATION WITH RESPECT TO THE SUSPENSION OF THE
REGISTRATION OR QUALIFICATION OF ANY OF THE REGISTRABLE SECURITIES FOR SALE
UNDER THE SECURITIES OR “BLUE SKY” LAWS OF ANY JURISDICTION IN THE UNITED STATES
OR ITS RECEIPT OF ACTUAL NOTICE OF THE INITIATION OR THREATENING OF ANY
PROCEEDING FOR SUCH PURPOSE.


 


F.                             THE COMPANY SHALL NOTIFY LEGAL COUNSEL AND EACH
INVESTOR IN WRITING OF THE HAPPENING OF ANY EVENT, AS PROMPTLY AS PRACTICABLE
AFTER BECOMING AWARE OF SUCH EVENT, AS A RESULT OF WHICH THE PROSPECTUS INCLUDED
IN A REGISTRATION STATEMENT, AS THEN IN EFFECT, INCLUDES AN UNTRUE STATEMENT OF
A MATERIAL FACT OR OMISSION TO STATE A MATERIAL FACT REQUIRED TO BE STATED
THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN, IN THE LIGHT OF THE
CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING (PROVIDED THAT IN NO
EVENT SHALL SUCH NOTICE CONTAIN ANY MATERIAL, NONPUBLIC INFORMATION), AND,
SUBJECT TO SECTION 3(R), PROMPTLY PREPARE A SUPPLEMENT OR AMENDMENT TO SUCH
REGISTRATION STATEMENT TO CORRECT SUCH UNTRUE STATEMENT OR OMISSION AND DELIVER
ONE (1) COPY OF SUCH SUPPLEMENT OR AMENDMENT TO LEGAL COUNSEL AND EACH INVESTOR
(OR SUCH OTHER NUMBER OF COPIES AS LEGAL COUNSEL OR SUCH INVESTOR MAY REASONABLY
REQUEST). THE COMPANY SHALL ALSO PROMPTLY NOTIFY LEGAL COUNSEL AND EACH INVESTOR
IN WRITING (I) WHEN A PROSPECTUS OR ANY PROSPECTUS SUPPLEMENT OR POST-EFFECTIVE
AMENDMENT HAS BEEN FILED, AND WHEN A REGISTRATION STATEMENT OR ANY
POST-EFFECTIVE AMENDMENT HAS BECOME EFFECTIVE (NOTIFICATION OF SUCH
EFFECTIVENESS SHALL BE DELIVERED TO LEGAL COUNSEL AND EACH INVESTOR BY FACSIMILE
OR E-MAIL ON THE SAME DAY OF SUCH EFFECTIVENESS AND BY OVERNIGHT MAIL), (II) OF
ANY REQUEST BY THE SEC FOR AMENDMENTS OR SUPPLEMENTS TO A REGISTRATION STATEMENT
OR RELATED PROSPECTUS OR RELATED INFORMATION, AND (III) OF THE COMPANY’S
REASONABLE DETERMINATION THAT A POST-EFFECTIVE AMENDMENT TO A REGISTRATION
STATEMENT WOULD BE APPROPRIATE.

 

7

--------------------------------------------------------------------------------


 


G.                          THE COMPANY SHALL USE ITS BEST EFFORTS TO PREVENT
THE ISSUANCE OF ANY STOP ORDER OR OTHER SUSPENSION OF EFFECTIVENESS OF A
REGISTRATION STATEMENT, OR THE SUSPENSION OF THE QUALIFICATION OF ANY OF THE
REGISTRABLE SECURITIES FOR SALE IN ANY JURISDICTION AND, IF SUCH AN ORDER OR
SUSPENSION IS ISSUED, TO OBTAIN THE WITHDRAWAL OF SUCH ORDER OR SUSPENSION AT
THE EARLIEST POSSIBLE MOMENT AND TO NOTIFY LEGAL COUNSEL AND EACH INVESTOR WHO
HOLDS REGISTRABLE SECURITIES BEING SOLD OF THE ISSUANCE OF SUCH ORDER AND THE
RESOLUTION THEREOF OR ITS RECEIPT OF ACTUAL NOTICE OF THE INITIATION OR THREAT
OF ANY PROCEEDING FOR SUCH PURPOSE.


 


H.                          IF ANY INVESTOR MAY BE REQUIRED UNDER APPLICABLE
SECURITIES LAW TO BE DESCRIBED IN THE REGISTRATION STATEMENT AS AN UNDERWRITER,
AT THE REASONABLE REQUEST OF ANY INVESTOR, THE COMPANY SHALL FURNISH TO SUCH
INVESTOR, ON THE DATE OF THE EFFECTIVENESS OF THE REGISTRATION STATEMENT AND
THEREAFTER FROM TIME TO TIME ON SUCH DATES AS AN INVESTOR MAY REASONABLY REQUEST
(I) A LETTER, DATED SUCH DATE, FROM THE COMPANY’S INDEPENDENT CERTIFIED PUBLIC
ACCOUNTANTS IN FORM AND SUBSTANCE AS IS CUSTOMARILY GIVEN BY INDEPENDENT
CERTIFIED PUBLIC ACCOUNTANTS TO UNDERWRITERS IN AN UNDERWRITTEN PUBLIC OFFERING,
ADDRESSED TO THE INVESTORS, AND (II) AN OPINION, DATED AS OF SUCH DATE, OF
COUNSEL REPRESENTING THE COMPANY FOR PURPOSES OF SUCH REGISTRATION STATEMENT, IN
FORM, SCOPE AND SUBSTANCE AS IS CUSTOMARILY GIVEN IN AN UNDERWRITTEN PUBLIC
OFFERING, ADDRESSED TO THE INVESTORS.


 


I.                              IF ANY INVESTOR MAY BE REQUIRED UNDER APPLICABLE
SECURITIES LAW TO BE DESCRIBED IN THE REGISTRATION STATEMENT AS AN UNDERWRITER,
THE COMPANY SHALL MAKE AVAILABLE FOR INSPECTION BY (I) ANY INVESTOR, (II) LEGAL
COUNSEL AND (III) ONE FIRM OF ACCOUNTANTS OR OTHER AGENTS RETAINED BY THE
INVESTORS (COLLECTIVELY, THE “INSPECTORS”), ALL PERTINENT FINANCIAL AND OTHER
RECORDS, AND PERTINENT CORPORATE DOCUMENTS AND PROPERTIES OF THE COMPANY
(COLLECTIVELY, THE “RECORDS”), AS SHALL BE REASONABLY DEEMED NECESSARY BY EACH
INSPECTOR, AND CAUSE THE COMPANY’S OFFICERS, DIRECTORS AND EMPLOYEES TO SUPPLY
ALL INFORMATION WHICH ANY INSPECTOR MAY REASONABLY REQUEST; PROVIDED, HOWEVER,
THAT EACH INSPECTOR SHALL AGREE IN WRITING TO HOLD IN STRICT CONFIDENCE AND NOT
TO MAKE ANY DISCLOSURE (EXCEPT TO AN INVESTOR) OR USE OF ANY RECORD OR OTHER
INFORMATION WHICH THE COMPANY DETERMINES IN GOOD FAITH TO BE CONFIDENTIAL, AND
OF WHICH DETERMINATION THE INSPECTORS ARE SO NOTIFIED, UNLESS (A) THE DISCLOSURE
OF SUCH RECORDS IS NECESSARY TO AVOID OR CORRECT A MISSTATEMENT OR OMISSION IN
ANY REGISTRATION STATEMENT OR IS OTHERWISE REQUIRED UNDER THE 1933 ACT, (B) THE
RELEASE OF SUCH RECORDS IS ORDERED PURSUANT TO A FINAL, NON-APPEALABLE SUBPOENA
OR ORDER FROM A COURT OR GOVERNMENT BODY OF COMPETENT JURISDICTION, OR (C) THE
INFORMATION IN SUCH RECORDS HAS BEEN MADE GENERALLY AVAILABLE TO THE PUBLIC
OTHER THAN BY DISCLOSURE IN VIOLATION OF THIS OR ANY OTHER TRANSACTION DOCUMENT.
EACH INVESTOR AGREES THAT IT SHALL, UPON LEARNING THAT DISCLOSURE OF SUCH
RECORDS IS SOUGHT IN OR BY A COURT OR GOVERNMENTAL BODY OF COMPETENT
JURISDICTION OR THROUGH OTHER MEANS, GIVE PROMPT NOTICE TO THE COMPANY AND ALLOW
THE COMPANY, AT ITS EXPENSE, TO UNDERTAKE APPROPRIATE ACTION TO PREVENT
DISCLOSURE OF, OR TO OBTAIN A PROTECTIVE ORDER FOR, THE RECORDS DEEMED
CONFIDENTIAL. NOTHING HEREIN (OR IN ANY OTHER CONFIDENTIALITY AGREEMENT BETWEEN
THE COMPANY AND ANY INVESTOR) SHALL BE DEEMED TO LIMIT THE INVESTORS’ ABILITY TO
SELL REGISTRABLE SECURITIES IN A MANNER WHICH IS OTHERWISE CONSISTENT WITH
APPLICABLE LAWS AND REGULATIONS.


 


J.                              THE COMPANY SHALL HOLD IN CONFIDENCE AND NOT
MAKE ANY DISCLOSURE OF INFORMATION CONCERNING AN INVESTOR PROVIDED TO THE
COMPANY UNLESS (I) DISCLOSURE OF SUCH INFORMATION IS NECESSARY TO COMPLY WITH
FEDERAL OR STATE SECURITIES LAWS, (II) THE DISCLOSURE OF SUCH INFORMATION IS
NECESSARY TO AVOID OR CORRECT A MISSTATEMENT OR OMISSION IN ANY

 

8

--------------------------------------------------------------------------------


 


REGISTRATION STATEMENT, (III) THE RELEASE OF SUCH INFORMATION IS ORDERED
PURSUANT TO A SUBPOENA OR OTHER FINAL, NON-APPEALABLE ORDER FROM A COURT OR
GOVERNMENTAL BODY OF COMPETENT JURISDICTION, OR (IV) SUCH INFORMATION HAS BEEN
MADE GENERALLY AVAILABLE TO THE PUBLIC OTHER THAN BY DISCLOSURE IN VIOLATION OF
THIS AGREEMENT OR ANY OTHER AGREEMENT. THE COMPANY AGREES THAT IT SHALL, UPON
LEARNING THAT DISCLOSURE OF SUCH INFORMATION CONCERNING AN INVESTOR IS SOUGHT IN
OR BY A COURT OR GOVERNMENTAL BODY OF COMPETENT JURISDICTION OR THROUGH OTHER
MEANS, GIVE PROMPT WRITTEN NOTICE TO SUCH INVESTOR AND ALLOW SUCH INVESTOR, AT
THE INVESTOR’S EXPENSE, TO UNDERTAKE APPROPRIATE ACTION TO PREVENT DISCLOSURE
OF, OR TO OBTAIN A PROTECTIVE ORDER FOR, SUCH INFORMATION.


 


K.                           THE COMPANY SHALL USE ITS BEST EFFORTS EITHER TO
(I) CAUSE ALL OF THE REGISTRABLE SECURITIES COVERED BY A REGISTRATION STATEMENT
TO BE LISTED ON EACH SECURITIES EXCHANGE ON WHICH SECURITIES OF THE SAME
CLASS OR SERIES ISSUED BY THE COMPANY ARE THEN LISTED, IF ANY, IF THE LISTING OF
SUCH REGISTRABLE SECURITIES IS THEN PERMITTED UNDER THE RULES OF SUCH EXCHANGE,
OR (II) SECURE DESIGNATION AND QUOTATION OF ALL OF THE REGISTRABLE SECURITIES
COVERED BY A REGISTRATION STATEMENT ON THE NASDAQ NATIONAL MARKET, OR (III) IF,
DESPITE THE COMPANY’S BEST EFFORTS TO SATISFY THE PRECEDING CLAUSES (I) OR
(II) THE COMPANY IS UNSUCCESSFUL IN SATISFYING THE PRECEDING CLAUSES (I) OR
(II), TO SECURE THE INCLUSION FOR QUOTATION ON THE NASDAQ CAPITAL MARKET FOR
SUCH REGISTRABLE SECURITIES AND, WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING, TO USE ITS BEST EFFORTS TO ARRANGE FOR AT LEAST TWO MARKET MAKERS TO
REGISTER WITH THE NATIONAL ASSOCIATION OF SECURITIES DEALERS, INC. (“NASD”) AS
SUCH WITH RESPECT TO SUCH REGISTRABLE SECURITIES. THE COMPANY SHALL PAY ALL FEES
AND EXPENSES IN CONNECTION WITH SATISFYING ITS OBLIGATION UNDER THIS
SECTION 3(K).


 


L.                              THE COMPANY SHALL COOPERATE WITH THE INVESTORS
WHO HOLD REGISTRABLE SECURITIES BEING OFFERED AND, TO THE EXTENT APPLICABLE,
FACILITATE THE TIMELY PREPARATION AND DELIVERY OF CERTIFICATES (NOT BEARING ANY
RESTRICTIVE LEGEND) REPRESENTING THE REGISTRABLE SECURITIES TO BE OFFERED
PURSUANT TO A REGISTRATION STATEMENT AND ENABLE SUCH CERTIFICATES TO BE IN SUCH
DENOMINATIONS OR AMOUNTS, AS THE CASE MAY BE, AS THE INVESTORS MAY REASONABLY
REQUEST AND REGISTERED IN SUCH NAMES AS THE INVESTORS MAY REQUEST.


 


M.                        IF REQUESTED BY AN INVESTOR, THE COMPANY SHALL AS SOON
AS PRACTICABLE AFTER RECEIPT OF NOTICE FROM SUCH INVESTOR AND SUBJECT TO
SECTION 3(R) HEREOF, (I) INCORPORATE IN A PROSPECTUS SUPPLEMENT OR
POST-EFFECTIVE AMENDMENT SUCH INFORMATION AS AN INVESTOR REASONABLY REQUESTS TO
BE INCLUDED THEREIN RELATING TO THE SALE AND DISTRIBUTION OF REGISTRABLE
SECURITIES, INCLUDING, WITHOUT LIMITATION, INFORMATION WITH RESPECT TO THE
NUMBER OF REGISTRABLE SECURITIES BEING OFFERED OR SOLD, THE PURCHASE PRICE BEING
PAID THEREFOR AND ANY OTHER TERMS OF THE OFFERING OF THE REGISTRABLE SECURITIES
TO BE SOLD IN SUCH OFFERING; (II) MAKE ALL REQUIRED FILINGS OF SUCH PROSPECTUS
SUPPLEMENT OR POST-EFFECTIVE AMENDMENT AFTER BEING NOTIFIED OF THE MATTERS TO BE
INCORPORATED IN SUCH PROSPECTUS SUPPLEMENT OR POST-EFFECTIVE AMENDMENT; AND
(III) SUPPLEMENT OR MAKE AMENDMENTS TO ANY REGISTRATION STATEMENT IF REASONABLY
REQUESTED BY AN INVESTOR HOLDING ANY REGISTRABLE SECURITIES.


 


N.                          THE COMPANY SHALL USE ITS BEST EFFORTS TO CAUSE THE
REGISTRABLE SECURITIES COVERED BY A REGISTRATION STATEMENT TO BE REGISTERED WITH
OR APPROVED BY SUCH OTHER GOVERNMENTAL AGENCIES OR AUTHORITIES AS MAY BE
NECESSARY TO CONSUMMATE THE DISPOSITION OF SUCH REGISTRABLE SECURITIES.

 

9

--------------------------------------------------------------------------------



 


O.                          THE COMPANY SHALL MAKE GENERALLY AVAILABLE TO ITS
SECURITY HOLDERS AS SOON AS PRACTICAL, BUT NOT LATER THAN NINETY (90) DAYS AFTER
THE CLOSE OF THE PERIOD COVERED THEREBY, AN EARNINGS STATEMENT (IN
FORM COMPLYING WITH, AND IN THE MANNER PROVIDED BY, THE PROVISIONS OF RULE 158
UNDER THE 1933 ACT) COVERING A TWELVE-MONTH PERIOD BEGINNING NOT LATER THAN THE
FIRST DAY OF THE COMPANY’S FISCAL QUARTER NEXT FOLLOWING THE EFFECTIVE DATE OF
THE REGISTRATION STATEMENT.


 


P.                          THE COMPANY SHALL OTHERWISE USE ITS BEST EFFORTS TO
COMPLY WITH ALL APPLICABLE RULES AND REGULATIONS OF THE SEC IN CONNECTION WITH
ANY REGISTRATION HEREUNDER.


 


Q.                          WITHIN TWO (2) BUSINESS DAYS AFTER A REGISTRATION
STATEMENT WHICH COVERS REGISTRABLE SECURITIES IS DECLARED EFFECTIVE BY THE SEC,
THE COMPANY SHALL DELIVER, AND SHALL CAUSE LEGAL COUNSEL FOR THE COMPANY TO
DELIVER, TO THE TRANSFER AGENT FOR SUCH REGISTRABLE SECURITIES (WITH COPIES TO
THE INVESTORS WHOSE REGISTRABLE SECURITIES ARE INCLUDED IN SUCH REGISTRATION
STATEMENT) CONFIRMATION THAT SUCH REGISTRATION STATEMENT HAS BEEN DECLARED
EFFECTIVE BY THE SEC IN THE FORM ATTACHED HERETO AS EXHIBIT A.


 


R.                             NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN,
AT ANY TIME AFTER THE EFFECTIVE DATE, THE COMPANY MAY DELAY THE DISCLOSURE OF
MATERIAL, NON-PUBLIC INFORMATION CONCERNING THE COMPANY THE DISCLOSURE OF WHICH
AT THE TIME IS NOT, IN THE GOOD FAITH OPINION OF THE BOARD OF DIRECTORS OF THE
COMPANY, IN THE BEST INTEREST OF THE COMPANY AND, IN THE OPINION OF COUNSEL TO
THE COMPANY, OTHERWISE REQUIRED (A “GRACE PERIOD”); PROVIDED, THAT THE COMPANY
SHALL PROMPTLY (I) NOTIFY THE INVESTORS IN WRITING OF THE EXISTENCE OF MATERIAL,
NON-PUBLIC INFORMATION GIVING RISE TO A GRACE PERIOD (PROVIDED THAT IN EACH
NOTICE THE COMPANY WILL NOT DISCLOSE THE CONTENT OF SUCH MATERIAL, NON-PUBLIC
INFORMATION TO THE INVESTORS) AND THE DATE ON WHICH THE GRACE PERIOD WILL BEGIN,
AND (II) NOTIFY THE INVESTORS IN WRITING OF THE DATE ON WHICH THE GRACE PERIOD
ENDS; AND, PROVIDED FURTHER, THAT NO GRACE PERIOD SHALL EXCEED FIFTEEN (15)
CONSECUTIVE BUSINESS DAYS AND DURING ANY THREE HUNDRED SIXTY FIVE (365) DAY
PERIOD SUCH GRACE PERIODS SHALL NOT EXCEED AN AGGREGATE OF SIXTY (60) BUSINESS
DAYS AND THE FIRST DAY OF ANY GRACE PERIOD MUST BE AT LEAST FIVE (5) TRADING
DAYS AFTER THE LAST DAY OF ANY PRIOR GRACE PERIOD (EACH, AN “ALLOWABLE GRACE
PERIOD”); PROVIDED, THAT NO ALLOWABLE GRACE PERIOD MAY EXIST DURING THE FIRST
SIXTY (60) BUSINESS DAYS AFTER THE EFFECTIVE DATE. FOR PURPOSES OF DETERMINING
THE LENGTH OF A GRACE PERIOD ABOVE, THE GRACE PERIOD SHALL BEGIN ON AND INCLUDE
THE DATE THE INVESTORS RECEIVE THE NOTICE REFERRED TO IN CLAUSE (I) AND SHALL
END ON AND INCLUDE THE LATER OF THE DATE THE INVESTORS RECEIVE THE NOTICE
REFERRED TO IN CLAUSE (II) AND THE DATE REFERRED TO IN SUCH NOTICE. THE
PROVISIONS OF SECTION 3(G) HEREOF SHALL NOT BE APPLICABLE DURING THE PERIOD OF
ANY ALLOWABLE GRACE PERIOD. UPON EXPIRATION OF THE GRACE PERIOD, THE COMPANY
SHALL AGAIN BE BOUND BY THE FIRST SENTENCE OF SECTION 3(F) WITH RESPECT TO THE
INFORMATION GIVING RISE THERETO UNLESS SUCH MATERIAL, NON-PUBLIC INFORMATION IS
NO LONGER APPLICABLE. NOTWITHSTANDING ANYTHING TO THE CONTRARY, THE COMPANY
SHALL CAUSE ITS TRANSFER AGENT TO DELIVER UNLEGENDED SHARES OF COMMON STOCK TO A
TRANSFEREE OF AN INVESTOR IN ACCORDANCE WITH THE TERMS OF THE SECURITIES
PURCHASE AGREEMENT IN CONNECTION WITH ANY SALE OF REGISTRABLE SECURITIES WITH
RESPECT TO WHICH AN INVESTOR HAS ENTERED INTO A CONTRACT FOR SALE, AND DELIVERED
A COPY OF THE PROSPECTUS INCLUDED AS PART OF THE APPLICABLE REGISTRATION
STATEMENT (UNLESS AN EXCEPTION FROM SUCH PROSPECTUS DELIVERY REQUIREMENT
EXISTS), PRIOR TO THE INVESTOR’S RECEIPT OF THE NOTICE OF A GRACE PERIOD AND FOR
WHICH THE INVESTOR HAS NOT YET SETTLED.

 

10

--------------------------------------------------------------------------------



 


4.                           OBLIGATIONS OF THE INVESTORS.


 


A.                           AT LEAST FIVE (5) BUSINESS DAYS PRIOR TO THE FIRST
ANTICIPATED FILING DATE OF A REGISTRATION STATEMENT, THE COMPANY SHALL NOTIFY
EACH INVESTOR IN WRITING OF THE INFORMATION THE COMPANY REQUIRES FROM EACH SUCH
INVESTOR IF SUCH INVESTOR ELECTS TO HAVE ANY OF SUCH INVESTOR’S REGISTRABLE
SECURITIES INCLUDED IN SUCH REGISTRATION STATEMENT. IT SHALL BE A CONDITION
PRECEDENT TO THE OBLIGATIONS OF THE COMPANY TO COMPLETE THE REGISTRATION
PURSUANT TO THIS AGREEMENT WITH RESPECT TO THE REGISTRABLE SECURITIES OF A
PARTICULAR INVESTOR THAT SUCH INVESTOR SHALL FURNISH TO THE COMPANY SUCH
INFORMATION REGARDING ITSELF, THE REGISTRABLE SECURITIES HELD BY IT AND THE
INTENDED METHOD OF DISPOSITION OF THE REGISTRABLE SECURITIES HELD BY IT, AS
SHALL BE REASONABLY REQUIRED TO EFFECT AND MAINTAIN THE EFFECTIVENESS OF THE
REGISTRATION OF SUCH REGISTRABLE SECURITIES AND SHALL EXECUTE SUCH DOCUMENTS IN
CONNECTION WITH SUCH REGISTRATION AS THE COMPANY MAY REASONABLY REQUEST.


 


B.                          EACH INVESTOR, BY SUCH INVESTOR’S ACCEPTANCE OF THE
REGISTRABLE SECURITIES, AGREES TO COOPERATE WITH THE COMPANY AS REASONABLY
REQUESTED BY THE COMPANY IN CONNECTION WITH THE PREPARATION AND FILING OF ANY
REGISTRATION STATEMENT HEREUNDER, UNLESS SUCH INVESTOR HAS NOTIFIED THE COMPANY
IN WRITING OF SUCH INVESTOR’S ELECTION TO EXCLUDE ALL OF SUCH INVESTOR’S
REGISTRABLE SECURITIES FROM SUCH REGISTRATION STATEMENT.


 


C.                           EACH INVESTOR AGREES THAT, UPON RECEIPT OF ANY
NOTICE FROM THE COMPANY OF THE HAPPENING OF ANY EVENT OF THE KIND DESCRIBED IN
SECTION 3(G) OR THE FIRST SENTENCE OF 3(F), SUCH INVESTOR WILL IMMEDIATELY
DISCONTINUE DISPOSITION OF REGISTRABLE SECURITIES PURSUANT TO ANY REGISTRATION
STATEMENT(S) COVERING SUCH REGISTRABLE SECURITIES UNTIL SUCH INVESTOR’S RECEIPT
OF THE COPIES OF THE SUPPLEMENTED OR AMENDED PROSPECTUS CONTEMPLATED BY
SECTION 3(G) OR THE FIRST SENTENCE OF 3(F) OR RECEIPT OF NOTICE THAT NO
SUPPLEMENT OR AMENDMENT IS REQUIRED. NOTWITHSTANDING ANYTHING TO THE CONTRARY,
THE COMPANY SHALL CAUSE ITS TRANSFER AGENT TO DELIVER UNLEGENDED SHARES OF
COMMON STOCK TO A TRANSFEREE OF AN INVESTOR IN ACCORDANCE WITH THE TERMS OF THE
SECURITIES PURCHASE AGREEMENT IN CONNECTION WITH ANY SALE OF REGISTRABLE
SECURITIES WITH RESPECT TO WHICH AN INVESTOR HAS ENTERED INTO A CONTRACT FOR
SALE PRIOR TO THE INVESTOR’S RECEIPT OF A NOTICE FROM THE COMPANY OF THE
HAPPENING OF ANY EVENT OF THE KIND DESCRIBED IN SECTION 3(G) OR THE FIRST
SENTENCE OF 3(F) AND FOR WHICH THE INVESTOR HAS NOT YET SETTLED.


 


D.                          EACH INVESTOR COVENANTS AND AGREES THAT IT WILL
COMPLY WITH THE PROSPECTUS DELIVERY REQUIREMENTS OF THE 1933 ACT AS APPLICABLE
TO IT IN CONNECTION WITH SALES OF REGISTRABLE SECURITIES PURSUANT TO THE
REGISTRATION STATEMENT.


 


E.                           EACH INVESTOR CONVENTS AND AGREES TO DELIVER A
REGISTRATION STATEMENT QUESTIONNAIRE IN THE FORM ATTACHED HERETO AS EXHIBIT C NO
LATER THAN FIVE (5) BUSINESS DAYS PRIOR TO THE FILING DEADLINE.


 


5.                           EXPENSES OF REGISTRATION.


 

All reasonable expenses, other than underwriting discounts and commissions,
incurred in connection with registrations, filings or qualifications pursuant to
Sections 2 and 3, including, without limitation, all registration, listing and
qualifications fees, printers and

 

11

--------------------------------------------------------------------------------


 

accounting fees, and fees and disbursements of counsel for the Company shall be
paid by the Company. The Company shall also reimburse the Investors for the fees
and disbursements of Legal Counsel in connection with registration, filing or
qualification pursuant to Sections 2 and 3 of this Agreement which amount shall
be limited to $10,000.

 


6.                           INDEMNIFICATION.

 

In the event any Registrable Securities are included in a Registration Statement
under this Agreement:

 


A.                           TO THE FULLEST EXTENT PERMITTED BY LAW, THE COMPANY
WILL, AND HEREBY DOES, INDEMNIFY, HOLD HARMLESS AND DEFEND EACH INVESTOR, THE
DIRECTORS, OFFICERS, MEMBERS, PARTNERS, EMPLOYEES, AGENTS, REPRESENTATIVES OF,
AND EACH PERSON, IF ANY, WHO CONTROLS ANY INVESTOR WITHIN THE MEANING OF THE
1933 ACT OR THE 1934 ACT (EACH, AN “INDEMNIFIED PERSON”), AGAINST ANY LOSSES,
CLAIMS, DAMAGES, LIABILITIES, JUDGMENTS, FINES, PENALTIES, CHARGES, COSTS,
REASONABLE ATTORNEYS’ FEES, AMOUNTS PAID IN SETTLEMENT OR EXPENSES, JOINT OR
SEVERAL, (COLLECTIVELY, “CLAIMS”) INCURRED IN INVESTIGATING, PREPARING OR
DEFENDING ANY ACTION, CLAIM, SUIT, INQUIRY, PROCEEDING, INVESTIGATION OR APPEAL
TAKEN FROM THE FOREGOING BY OR BEFORE ANY COURT OR GOVERNMENTAL, ADMINISTRATIVE
OR OTHER REGULATORY AGENCY, BODY OR THE SEC, WHETHER PENDING OR THREATENED,
WHETHER OR NOT AN INDEMNIFIED PARTY IS OR MAY BE A PARTY THERETO (“INDEMNIFIED
DAMAGES”), TO WHICH ANY OF THEM MAY BECOME SUBJECT INSOFAR AS SUCH CLAIMS (OR
ACTIONS OR PROCEEDINGS, WHETHER COMMENCED OR THREATENED, IN RESPECT THEREOF)
ARISE OUT OF OR ARE BASED UPON:  (I) ANY UNTRUE STATEMENT OR ALLEGED UNTRUE
STATEMENT OF A MATERIAL FACT IN A REGISTRATION STATEMENT OR ANY POST-EFFECTIVE
AMENDMENT THERETO OR IN ANY FILING MADE IN CONNECTION WITH THE QUALIFICATION OF
THE OFFERING UNDER THE SECURITIES OR OTHER “BLUE SKY” LAWS OF ANY JURISDICTION
IN WHICH REGISTRABLE SECURITIES ARE OFFERED (“BLUE SKY FILING”), OR THE OMISSION
OR ALLEGED OMISSION TO STATE A MATERIAL FACT REQUIRED TO BE STATED THEREIN OR
NECESSARY TO MAKE THE STATEMENTS THEREIN NOT MISLEADING, (II) ANY UNTRUE
STATEMENT OR ALLEGED UNTRUE STATEMENT OF A MATERIAL FACT CONTAINED IN ANY
PRELIMINARY PROSPECTUS IF USED PRIOR TO THE EFFECTIVE DATE OF SUCH REGISTRATION
STATEMENT, OR CONTAINED IN THE FINAL PROSPECTUS (AS AMENDED OR SUPPLEMENTED, IF
THE COMPANY FILES ANY AMENDMENT THEREOF OR SUPPLEMENT THERETO WITH THE SEC) OR
THE OMISSION OR ALLEGED OMISSION TO STATE THEREIN ANY MATERIAL FACT NECESSARY TO
MAKE THE STATEMENTS MADE THEREIN, IN LIGHT OF THE CIRCUMSTANCES UNDER WHICH THE
STATEMENTS THEREIN WERE MADE, NOT MISLEADING, (III) ANY VIOLATION OR ALLEGED
VIOLATION BY THE COMPANY OF THE 1933 ACT, THE 1934 ACT, ANY OTHER LAW,
INCLUDING, WITHOUT LIMITATION, ANY STATE SECURITIES LAW, OR ANY RULE OR
REGULATION THEREUNDER RELATING TO THE OFFER OR SALE OF THE REGISTRABLE
SECURITIES PURSUANT TO A REGISTRATION STATEMENT OR (IV) ANY VIOLATION OF THIS
AGREEMENT (THE MATTERS IN THE FOREGOING CLAUSES (I) THROUGH (IV) BEING,
COLLECTIVELY, “VIOLATIONS”). SUBJECT TO SECTION 6(C), THE COMPANY SHALL
REIMBURSE THE INDEMNIFIED PERSONS, PROMPTLY AS SUCH EXPENSES ARE INCURRED AND
ARE DUE AND PAYABLE, FOR ANY LEGAL FEES OR OTHER REASONABLE EXPENSES INCURRED BY
THEM IN CONNECTION WITH INVESTIGATING OR DEFENDING ANY SUCH CLAIM.
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, THE INDEMNIFICATION
AGREEMENT CONTAINED IN THIS SECTION 6(A):  (I) SHALL NOT APPLY TO A CLAIM BY AN
INDEMNIFIED PERSON ARISING OUT OF OR BASED UPON A VIOLATION WHICH OCCURS IN
RELIANCE UPON AND IN CONFORMITY WITH INFORMATION FURNISHED IN WRITING TO THE
COMPANY BY SUCH INDEMNIFIED PERSON FOR SUCH INDEMNIFIED PERSON EXPRESSLY FOR USE
IN CONNECTION WITH THE PREPARATION OF THE REGISTRATION STATEMENT OR ANY SUCH
AMENDMENT THEREOF OR SUPPLEMENT THERETO IF SUCH PROSPECTUS WAS TIMELY MADE
AVAILABLE BY THE COMPANY PURSUANT

 

12

--------------------------------------------------------------------------------



 


TO SECTION 3(A) AND (II) SHALL NOT BE AVAILABLE TO THE EXTENT SUCH CLAIM IS
BASED ON A FAILURE OF THE INVESTOR TO DELIVER OR TO CAUSE TO BE DELIVERED THE
PROSPECTUS MADE AVAILABLE BY THE COMPANY, INCLUDING A CORRECTED PROSPECTUS, IF
SUCH PROSPECTUS OR CORRECTED PROSPECTUS WAS TIMELY MADE AVAILABLE BY THE COMPANY
PURSUANT TO SECTION 3(D); AND (III) SHALL NOT APPLY TO AMOUNTS PAID IN
SETTLEMENT OF ANY CLAIM IF SUCH SETTLEMENT IS EFFECTED WITHOUT THE PRIOR WRITTEN
CONSENT OF THE COMPANY, WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD OR
DELAYED. SUCH INDEMNITY SHALL REMAIN IN FULL FORCE AND EFFECT REGARDLESS OF ANY
INVESTIGATION MADE BY OR ON BEHALF OF THE INDEMNIFIED PERSON AND SHALL SURVIVE
THE TRANSFER OF THE REGISTRABLE SECURITIES BY THE INVESTORS PURSUANT TO
SECTION 9.


 


B.                          IN CONNECTION WITH ANY REGISTRATION STATEMENT IN
WHICH AN INVESTOR IS PARTICIPATING, EACH SUCH INVESTOR AGREES TO SEVERALLY AND
NOT JOINTLY INDEMNIFY, HOLD HARMLESS AND DEFEND, TO THE SAME EXTENT AND IN THE
SAME MANNER AS IS SET FORTH IN SECTION 6(A), THE COMPANY, EACH OF ITS DIRECTORS,
EACH OF ITS OFFICERS WHO SIGNS THE REGISTRATION STATEMENT AND EACH PERSON, IF
ANY, WHO CONTROLS THE COMPANY WITHIN THE MEANING OF THE 1933 ACT OR THE 1934 ACT
(EACH, AN “INDEMNIFIED PARTY”), AGAINST ANY CLAIM OR INDEMNIFIED DAMAGES TO
WHICH ANY OF THEM MAY BECOME SUBJECT, UNDER THE 1933 ACT, THE 1934 ACT OR
OTHERWISE, INSOFAR AS SUCH CLAIM OR INDEMNIFIED DAMAGES ARISE OUT OF OR ARE
BASED UPON ANY VIOLATION, IN EACH CASE TO THE EXTENT, AND ONLY TO THE EXTENT,
THAT SUCH VIOLATION OCCURS IN RELIANCE UPON AND IN CONFORMITY WITH WRITTEN
INFORMATION FURNISHED TO THE COMPANY BY SUCH INVESTOR EXPRESSLY FOR USE IN
CONNECTION WITH SUCH REGISTRATION STATEMENT; AND, SUBJECT TO SECTION 6(C), SUCH
INVESTOR WILL REIMBURSE ANY LEGAL OR OTHER EXPENSES REASONABLY INCURRED BY AN
INDEMNIFIED PARTY IN CONNECTION WITH INVESTIGATING OR DEFENDING ANY SUCH CLAIM;
PROVIDED, HOWEVER, THAT THE INDEMNITY AGREEMENT CONTAINED IN THIS
SECTION 6(B) AND THE AGREEMENT WITH RESPECT TO CONTRIBUTION CONTAINED IN
SECTION 7 SHALL NOT APPLY TO AMOUNTS PAID IN SETTLEMENT OF ANY CLAIM IF SUCH
SETTLEMENT IS EFFECTED WITHOUT THE PRIOR WRITTEN CONSENT OF SUCH INVESTOR, WHICH
CONSENT SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED; PROVIDED, FURTHER,
HOWEVER, THAT THE INVESTOR SHALL BE LIABLE UNDER THIS SECTION 6(B) FOR ONLY THAT
AMOUNT OF A CLAIM OR INDEMNIFIED DAMAGES AS DOES NOT EXCEED THE NET PROCEEDS TO
SUCH INVESTOR AS A RESULT OF THE SALE OF REGISTRABLE SECURITIES PURSUANT TO SUCH
REGISTRATION STATEMENT. SUCH INDEMNITY SHALL REMAIN IN FULL FORCE AND EFFECT
REGARDLESS OF ANY INVESTIGATION MADE BY OR ON BEHALF OF SUCH INDEMNIFIED PARTY
AND SHALL SURVIVE THE TRANSFER OF THE REGISTRABLE SECURITIES BY THE INVESTORS
PURSUANT TO SECTION 9.


 


C.                           PROMPTLY AFTER RECEIPT BY AN INDEMNIFIED PERSON OR
INDEMNIFIED PARTY UNDER THIS SECTION 6 OF NOTICE OF THE COMMENCEMENT OF ANY
ACTION OR PROCEEDING (INCLUDING ANY GOVERNMENTAL ACTION OR PROCEEDING) INVOLVING
A CLAIM, SUCH INDEMNIFIED PERSON OR INDEMNIFIED PARTY SHALL, IF A CLAIM IN
RESPECT THEREOF IS TO BE MADE AGAINST ANY INDEMNIFYING PARTY UNDER THIS
SECTION 6, DELIVER TO THE INDEMNIFYING PARTY A WRITTEN NOTICE OF THE
COMMENCEMENT THEREOF, AND THE INDEMNIFYING PARTY SHALL HAVE THE RIGHT TO
PARTICIPATE IN, AND, TO THE EXTENT THE INDEMNIFYING PARTY SO DESIRES, JOINTLY
WITH ANY OTHER INDEMNIFYING PARTY SIMILARLY NOTICED, TO ASSUME CONTROL OF THE
DEFENSE THEREOF WITH COUNSEL MUTUALLY SATISFACTORY TO THE INDEMNIFYING PARTY AND
THE INDEMNIFIED PERSON OR THE INDEMNIFIED PARTY, AS THE CASE MAY BE; PROVIDED,
HOWEVER, THAT AN INDEMNIFIED PERSON OR INDEMNIFIED PARTY SHALL HAVE THE RIGHT TO
RETAIN ITS OWN COUNSEL WITH THE FEES AND EXPENSES OF NOT MORE THAN ONE COUNSEL
FOR ALL SUCH INDEMNIFIED PERSON OR INDEMNIFIED PARTY TO BE PAID BY THE
INDEMNIFYING PARTY, IF, IN THE REASONABLE OPINION OF COUNSEL RETAINED BY THE
INDEMNIFYING PARTY, THE REPRESENTATION BY SUCH COUNSEL OF THE INDEMNIFIED PERSON
OR INDEMNIFIED PARTY AND THE INDEMNIFYING PARTY WOULD BE

 

13

--------------------------------------------------------------------------------



 


INAPPROPRIATE DUE TO ACTUAL OR POTENTIAL DIFFERING INTERESTS BETWEEN SUCH
INDEMNIFIED PERSON OR INDEMNIFIED PARTY AND ANY OTHER PARTY REPRESENTED BY SUCH
COUNSEL IN SUCH PROCEEDING; PROVIDED FURTHER, THAT THE INDEMNIFYING PARTY SHALL
NOT BE RESPONSIBLE FOR THE REASONABLE FEES AND EXPENSES OF MORE THAN ONE
(1) SEPARATE LEGAL COUNSEL FOR SUCH INDEMNIFIED PERSON OR INDEMNIFIED PARTY. IN
THE CASE OF AN INDEMNIFIED PERSON, LEGAL COUNSEL REFERRED TO IN THE IMMEDIATELY
PRECEDING SENTENCE SHALL BE SELECTED BY THE INVESTORS HOLDING AT LEAST A
MAJORITY IN INTEREST OF THE REGISTRABLE SECURITIES INCLUDED IN THE REGISTRATION
STATEMENT TO WHICH THE CLAIM RELATES. THE INDEMNIFIED PARTY OR INDEMNIFIED
PERSON SHALL REASONABLY COOPERATE WITH THE INDEMNIFYING PARTY IN CONNECTION WITH
ANY NEGOTIATION OR DEFENSE OF ANY SUCH ACTION OR CLAIM BY THE INDEMNIFYING PARTY
AND SHALL FURNISH TO THE INDEMNIFYING PARTY ALL INFORMATION REASONABLY AVAILABLE
TO THE INDEMNIFIED PARTY OR INDEMNIFIED PERSON WHICH RELATES TO SUCH ACTION OR
CLAIM. THE INDEMNIFYING PARTY SHALL KEEP THE INDEMNIFIED PARTY OR INDEMNIFIED
PERSON REASONABLY APPRISED AT ALL TIMES AS TO THE STATUS OF THE DEFENSE OR ANY
SETTLEMENT NEGOTIATIONS WITH RESPECT THERETO. NO INDEMNIFYING PARTY SHALL BE
LIABLE FOR ANY SETTLEMENT OF ANY ACTION, CLAIM OR PROCEEDING EFFECTED WITHOUT
ITS PRIOR WRITTEN CONSENT, PROVIDED, HOWEVER, THAT THE INDEMNIFYING PARTY SHALL
NOT UNREASONABLY WITHHOLD, DELAY OR CONDITION ITS CONSENT. NO INDEMNIFYING PARTY
SHALL, WITHOUT THE PRIOR WRITTEN CONSENT OF THE INDEMNIFIED PARTY OR INDEMNIFIED
PERSON, CONSENT TO ENTRY OF ANY JUDGMENT OR ENTER INTO ANY SETTLEMENT OR OTHER
COMPROMISE WHICH DOES NOT INCLUDE AS AN UNCONDITIONAL TERM THEREOF THE GIVING BY
THE CLAIMANT OR PLAINTIFF TO SUCH INDEMNIFIED PARTY OR INDEMNIFIED PERSON OF A
RELEASE FROM ALL LIABILITY IN RESPECT TO SUCH CLAIM OR LITIGATION, AND SUCH
SETTLEMENT SHALL NOT INCLUDE ANY ADMISSION AS TO FAULT ON THE PART OF THE
INDEMNIFIED PARTY. FOLLOWING INDEMNIFICATION AS PROVIDED FOR HEREUNDER, THE
INDEMNIFYING PARTY SHALL BE SUBROGATED TO ALL RIGHTS OF THE INDEMNIFIED PARTY OR
INDEMNIFIED PERSON WITH RESPECT TO ALL THIRD PARTIES, FIRMS OR CORPORATIONS
RELATING TO THE MATTER FOR WHICH INDEMNIFICATION HAS BEEN MADE. THE FAILURE TO
DELIVER WRITTEN NOTICE TO THE INDEMNIFYING PARTY WITHIN A REASONABLE TIME OF THE
COMMENCEMENT OF ANY SUCH ACTION SHALL NOT RELIEVE SUCH INDEMNIFYING PARTY OF ANY
LIABILITY TO THE INDEMNIFIED PERSON OR INDEMNIFIED PARTY UNDER THIS SECTION 6,
EXCEPT TO THE EXTENT THAT THE INDEMNIFYING PARTY IS PREJUDICED IN ITS ABILITY TO
DEFEND SUCH ACTION.


 


D.                          NO PERSON INVOLVED IN THE SALE OF REGISTRABLE
SECURITIES WHO IS GUILTY OF FRAUDULENT MISREPRESENTATION (WITHIN THE MEANING OF
SECTION 11(F) OF THE SECURITIES ACT) IN CONNECTION WITH SUCH SALE SHALL BE
ENTITLED TO INDEMNIFICATION FROM ANY PERSON INVOLVED IN SUCH SALE OF REGISTRABLE
SECURITIES WHO IS NOT GUILTY OF FRAUDULENT MISREPRESENTATION.


 


E.                           THE INDEMNIFICATION REQUIRED BY THIS SECTION 6
SHALL BE MADE BY PERIODIC PAYMENTS OF THE AMOUNT THEREOF DURING THE COURSE OF
THE INVESTIGATION OR DEFENSE, AS AND WHEN BILLS ARE RECEIVED OR INDEMNIFIED
DAMAGES ARE INCURRED.


 


F.                             THE INDEMNITY AGREEMENTS CONTAINED HEREIN SHALL
BE IN ADDITION TO  (I) ANY CAUSE OF ACTION OR SIMILAR RIGHT OF THE INDEMNIFIED
PARTY OR INDEMNIFIED PERSON AGAINST THE INDEMNIFYING PARTY OR OTHERS, AND
(II) ANY LIABILITIES THE INDEMNIFYING PARTY MAY BE SUBJECT TO PURSUANT TO THE
LAW.

 

14

--------------------------------------------------------------------------------



 


7.                           CONTRIBUTION.


 

To the extent any indemnification by an indemnifying party is prohibited or
limited by law, the indemnifying party agrees to make the maximum contribution
with respect to any amounts for which it would otherwise be liable under
Section 6 to the fullest extent permitted by law; provided, however, that: 
(i) no contribution shall be made under circumstances where the maker would not
have been liable for indemnification under the fault standards set forth in
Section 6 of this Agreement, (ii) no Person involved in the sale of Registrable
Securities which Person is guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the 1933 Act) in connection with such sale shall be
entitled to contribution from any Person involved in such sale of Registrable
Securities who was not guilty of fraudulent misrepresentation; and
(iii) contribution by any seller of Registrable Securities shall be limited in
amount to the net amount of proceeds received by such seller from the sale of
such Registrable Securities pursuant to such Registration Statement.

 


8.                           REPORTS UNDER THE 1934 ACT.


 

With a view to making available to the Investors the benefits of Rule 144
promulgated under the 1933 Act or any other similar rule or regulation of the
SEC that may at any time permit the Investors to sell securities of the Company
to the public without registration (“Rule 144”), the Company agrees to:

 


A.                           MAKE AND KEEP PUBLIC INFORMATION AVAILABLE, AS
THOSE TERMS ARE UNDERSTOOD AND DEFINED IN RULE 144;


 


B.                          FILE WITH THE SEC IN A TIMELY MANNER ALL REPORTS AND
OTHER DOCUMENTS REQUIRED OF THE COMPANY UNDER THE 1933 ACT AND THE 1934 ACT SO
LONG AS THE COMPANY REMAINS SUBJECT TO SUCH REQUIREMENTS (IT BEING UNDERSTOOD
THAT NOTHING HEREIN SHALL LIMIT THE COMPANY’S OBLIGATIONS UNDER SECTION 4(C) OF
THE SECURITIES PURCHASE AGREEMENT) AND THE FILING OF SUCH REPORTS AND OTHER
DOCUMENTS IS REQUIRED FOR THE APPLICABLE PROVISIONS OF RULE 144; AND


 


C.                           FURNISH TO EACH INVESTOR SO LONG AS SUCH INVESTOR
OWNS REGISTRABLE SECURITIES, PROMPTLY UPON REQUEST, (I) A WRITTEN STATEMENT BY
THE COMPANY, IF TRUE, THAT IT HAS COMPLIED WITH THE REPORTING REQUIREMENTS OF
RULE 144, THE 1933 ACT AND THE 1934 ACT, (II) A COPY OF THE MOST RECENT ANNUAL
OR QUARTERLY REPORT OF THE COMPANY AND SUCH OTHER REPORTS AND DOCUMENTS SO FILED
BY THE COMPANY IF SUCH REPORTS ARE NOT PUBLICLY AVAILABLE VIA EDGAR, AND
(III) SUCH OTHER INFORMATION AS MAY BE REASONABLY REQUESTED TO PERMIT THE
INVESTORS TO SELL SUCH SECURITIES PURSUANT TO RULE 144 WITHOUT REGISTRATION.


 


9.                           ASSIGNMENT OF REGISTRATION RIGHTS.

 

The rights under this Agreement shall be automatically assignable by the
Investors to any transferee of all or any portion of such Investor’s Registrable
Securities if:  (i) the Investor agrees in writing with the transferee or
assignee to assign such rights, and a copy of such agreement is furnished to the
Company within a reasonable time after such assignment; (ii) the Company is,
within a reasonable time after such transfer or assignment, furnished with
written notice of (a) the name and address of such transferee or assignee, and
(b) the securities with respect to which such registration rights are being
transferred or assigned; (iii) immediately

 

15

--------------------------------------------------------------------------------


 

following such transfer or assignment the further disposition of such securities
by the transferee or assignee is restricted under the 1933 Act or applicable
state securities laws; (iv) at or before the time the Company receives the
written notice contemplated by clause (ii) of this sentence the transferee or
assignee agrees in writing with the Company to be bound by all of the provisions
contained herein; (v) such transfer shall have been made in accordance with the
applicable requirements of the Securities Purchase Agreement; and (vi) such
transfer shall have been conducted in accordance with all applicable federal and
state securities laws.

 


10.                     AMENDMENT OF REGISTRATION RIGHTS.


 

Provisions of this Agreement may be amended and the observance thereof may be
waived (either generally or in a particular instance and either retroactively or
prospectively), only with the written consent of the Company and the Required
Holders. Any amendment or waiver effected in accordance with this Section 10
shall be binding upon each Investor and the Company. No such amendment shall be
effective to the extent that it applies to less than all of the holders of the
Registrable Securities. No consideration shall be offered or paid to any Person
to amend or consent to a waiver or modification of any provision of any of this
Agreement unless the same consideration also is offered to all of the parties to
this Agreement.

 


11.                     MISCELLANEOUS.


 


A.                           A PERSON IS DEEMED TO BE A HOLDER OF REGISTRABLE
SECURITIES WHENEVER SUCH PERSON OWNS OR IS DEEMED TO OWN OF RECORD SUCH
REGISTRABLE SECURITIES. IF THE COMPANY RECEIVES CONFLICTING INSTRUCTIONS,
NOTICES OR ELECTIONS FROM TWO OR MORE PERSONS WITH RESPECT TO THE SAME
REGISTRABLE SECURITIES, THE COMPANY SHALL ACT UPON THE BASIS OF INSTRUCTIONS,
NOTICE OR ELECTION RECEIVED FROM SUCH RECORD OWNER OF SUCH REGISTRABLE
SECURITIES.


 


B.                          ANY NOTICES, CONSENTS, WAIVERS OR OTHER
COMMUNICATIONS REQUIRED OR PERMITTED TO BE GIVEN UNDER THE TERMS OF THIS
AGREEMENT MUST BE IN WRITING AND WILL BE DEEMED TO HAVE BEEN DELIVERED: 
(I) UPON RECEIPT, WHEN DELIVERED PERSONALLY; (II) UPON RECEIPT, WHEN SENT BY
FACSIMILE (PROVIDED CONFIRMATION OF TRANSMISSION IS MECHANICALLY OR
ELECTRONICALLY GENERATED AND KEPT ON FILE BY THE SENDING PARTY); OR (III) ONE
BUSINESS DAY AFTER DEPOSIT WITH A NATIONALLY RECOGNIZED OVERNIGHT DELIVERY
SERVICE, IN EACH CASE PROPERLY ADDRESSED TO THE PARTY TO RECEIVE THE SAME. THE
ADDRESSES AND FACSIMILE NUMBERS FOR SUCH COMMUNICATIONS SHALL BE:


 

If to the Company:

 

Think Partnership Inc.

5 Revere Drive, Suite 510

Northbrook, Illinois 60062

Telephone:                                    (847) 562-0177

Facsimile:                                            (847) 562-0178

Attention:                                         Gerard M. Jacobs

 

16

--------------------------------------------------------------------------------


 

With a copy (for informational purposes only) to:

 

Shefsky & Froelich Ltd.

111 East Wacker Drive, Suite 2800

Chicago, Illinois 60601

Telephone:                                    (312) 527-4000

Facsimile:                                            (312) 527-5921

Attention:                                         Michael J. Choate

 

If to the Transfer Agent:

 

Colonial Stock Transfer

66 Exchange Place, Suite 100

Salt Lake City, VT 84111

Telephone:                                    (801) 355-5740

Facsimile:                                            (801) 355-6505

Attention:                                         Donna Webster

 

If to Legal Counsel:

 

Schulte Roth & Zabel LLP

919 Third Avenue

New York, New York  10022

Telephone:   (212) 756-2000

Facsimile:  (212) 593-5955

Attention: Eleazer N. Klein, Esq.

 

If to a Buyer, to its address and facsimile number set forth on the Schedule of
Buyers attached hereto, with copies to such Buyer’s representatives as set forth
on the Schedule of Buyers, or to such other address and/or facsimile number
and/or to the attention of such other Person as the recipient party has
specified by written notice given to each other party five (5) days prior to the
effectiveness of such change provided, that Schulte Roth & Zabel LLP shall only
receive notices sent to clients of its firm. Written confirmation of receipt
(A) given by the recipient of such notice, consent, waiver or other
communication, (B) mechanically or electronically generated by the sender’s
facsimile machine containing the time, date, recipient facsimile number and an
image of the first page of such transmission or (C) provided by a courier or
overnight courier service shall be rebuttable evidence of personal service,
receipt by facsimile or receipt from a nationally recognized overnight delivery
service in accordance with clause (i), (ii) or (iii) above, respectively.


C.                           FAILURE OF ANY PARTY TO EXERCISE ANY RIGHT OR
REMEDY UNDER THIS AGREEMENT OR OTHERWISE, OR DELAY BY A PARTY IN EXERCISING SUCH
RIGHT OR REMEDY, SHALL NOT OPERATE AS A WAIVER THEREOF.


 


D.                          ALL QUESTIONS CONCERNING THE CONSTRUCTION, VALIDITY,
ENFORCEMENT AND INTERPRETATION OF THIS AGREEMENT SHALL BE GOVERNED BY THE
INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ANY CHOICE OF
LAW OR CONFLICT OF LAW PROVISION OR RULE (WHETHER

 

17

--------------------------------------------------------------------------------



 


OF THE STATE OF NEW YORK OR ANY OTHER JURISDICTIONS) THAT WOULD CAUSE THE
APPLICATION OF THE LAWS OF ANY JURISDICTIONS OTHER THAN THE STATE OF NEW YORK.
EACH PARTY HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE STATE
AND FEDERAL COURTS SITTING IN THE CITY OF NEW YORK, BOROUGH OF MANHATTAN, FOR
THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR WITH ANY
TRANSACTION CONTEMPLATED HEREBY OR DISCUSSED HEREIN, AND HEREBY IRREVOCABLY
WAIVES, AND AGREES NOT TO ASSERT IN ANY SUIT, ACTION OR PROCEEDING, ANY CLAIM
THAT IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF ANY SUCH COURT, THAT
SUCH SUIT, ACTION OR PROCEEDING IS BROUGHT IN AN INCONVENIENT FORUM OR THAT THE
VENUE OF SUCH SUIT, ACTION OR PROCEEDING IS IMPROPER. EACH PARTY HEREBY
IRREVOCABLY WAIVES PERSONAL SERVICE OF PROCESS AND CONSENTS TO PROCESS BEING
SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING BY MAILING A COPY THEREOF TO SUCH
PARTY AT THE ADDRESS FOR SUCH NOTICES TO IT UNDER THIS AGREEMENT AND AGREES THAT
SUCH SERVICE SHALL CONSTITUTE GOOD AND SUFFICIENT SERVICE OF PROCESS AND NOTICE
THEREOF. NOTHING CONTAINED HEREIN SHALL BE DEEMED TO LIMIT IN ANY WAY ANY RIGHT
TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW. IF ANY PROVISION OF THIS
AGREEMENT SHALL BE INVALID OR UNENFORCEABLE IN ANY JURISDICTION, SUCH INVALIDITY
OR UNENFORCEABILITY SHALL NOT AFFECT THE VALIDITY OR ENFORCEABILITY OF THE
REMAINDER OF THIS AGREEMENT IN THAT JURISDICTION OR THE VALIDITY OR
ENFORCEABILITY OF ANY PROVISION OF THIS AGREEMENT IN ANY OTHER JURISDICTION.
EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION HEREWITH OR ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION
CONTEMPLATED HEREBY.


 


E.                           THIS AGREEMENT, THE OTHER TRANSACTION DOCUMENTS (AS
DEFINED IN THE SECURITIES PURCHASE AGREEMENT) AND THE INSTRUMENTS REFERENCED
HEREIN AND THEREIN CONSTITUTE THE ENTIRE AGREEMENT AMONG THE PARTIES HERETO WITH
RESPECT TO THE SUBJECT MATTER HEREOF AND THEREOF. THERE ARE NO RESTRICTIONS,
PROMISES, WARRANTIES OR UNDERTAKINGS, OTHER THAN THOSE SET FORTH OR REFERRED TO
HEREIN AND THEREIN. THIS AGREEMENT, THE OTHER TRANSACTION DOCUMENTS AND THE
INSTRUMENTS REFERENCED HEREIN AND THEREIN SUPERSEDE ALL PRIOR AGREEMENTS AND
UNDERSTANDINGS AMONG THE PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER
HEREOF AND THEREOF.


 


F.                             SUBJECT TO THE REQUIREMENTS OF SECTION 9, THIS
AGREEMENT SHALL INURE TO THE BENEFIT OF AND BE BINDING UPON THE PERMITTED
SUCCESSORS AND ASSIGNS OF EACH OF THE PARTIES HERETO.


 


G.                          THE HEADINGS IN THIS AGREEMENT ARE FOR CONVENIENCE
OF REFERENCE ONLY AND SHALL NOT LIMIT OR OTHERWISE AFFECT THE MEANING HEREOF.


 


H.                          THIS AGREEMENT MAY BE EXECUTED IN IDENTICAL
COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED AN ORIGINAL BUT ALL OF WHICH SHALL
CONSTITUTE ONE AND THE SAME AGREEMENT. THIS AGREEMENT, ONCE EXECUTED BY A PARTY,
MAY BE DELIVERED TO THE OTHER PARTY HERETO BY FACSIMILE TRANSMISSION OF A COPY
OF THIS AGREEMENT BEARING THE SIGNATURE OF THE PARTY SO DELIVERING THIS
AGREEMENT.


 


I.                              EACH PARTY SHALL DO AND PERFORM, OR CAUSE TO BE
DONE AND PERFORMED, ALL SUCH FURTHER ACTS AND THINGS, AND SHALL EXECUTE AND
DELIVER ALL SUCH OTHER AGREEMENTS, CERTIFICATES, INSTRUMENTS AND DOCUMENTS AS
ANY OTHER PARTY MAY REASONABLY REQUEST IN ORDER TO

 

18

--------------------------------------------------------------------------------



 


CARRY OUT THE INTENT AND ACCOMPLISH THE PURPOSES OF THIS AGREEMENT AND THE
CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY.


 


J.                              ALL CONSENTS AND OTHER DETERMINATIONS REQUIRED
TO BE MADE BY THE INVESTORS PURSUANT TO THIS AGREEMENT SHALL BE MADE, UNLESS
OTHERWISE SPECIFIED IN THIS AGREEMENT, BY THE REQUIRED HOLDERS.


 


K.                           THE LANGUAGE USED IN THIS AGREEMENT WILL BE DEEMED
TO BE THE LANGUAGE CHOSEN BY THE PARTIES TO EXPRESS THEIR MUTUAL INTENT AND NO
RULES OF STRICT CONSTRUCTION WILL BE APPLIED AGAINST ANY PARTY.


 


L.                              THIS AGREEMENT IS INTENDED FOR THE BENEFIT OF
THE PARTIES HERETO AND THEIR RESPECTIVE PERMITTED SUCCESSORS AND ASSIGNS, AND IS
NOT FOR THE BENEFIT OF, NOR MAY ANY PROVISION HEREOF BE ENFORCED BY, ANY OTHER
PERSON.


 


M.                        THE OBLIGATIONS OF EACH INVESTOR HEREUNDER ARE SEVERAL
AND NOT JOINT WITH THE OBLIGATIONS OF ANY OTHER INVESTOR, AND NO PROVISION OF
THIS AGREEMENT IS INTENDED TO CONFER ANY OBLIGATIONS ON ANY INVESTOR VIS-À-VIS
ANY OTHER INVESTOR. NOTHING CONTAINED HEREIN, AND NO ACTION TAKEN BY ANY
INVESTOR PURSUANT HERETO, SHALL BE DEEMED TO CONSTITUTE THE INVESTORS AS A
PARTNERSHIP, AN ASSOCIATION, A JOINT VENTURE OR ANY OTHER KIND OF ENTITY, OR
CREATE A PRESUMPTION THAT THE INVESTORS ARE IN ANY WAY ACTING IN CONCERT OR AS A
GROUP WITH RESPECT TO SUCH OBLIGATIONS OR THE TRANSACTIONS CONTEMPLATED HEREIN.


 

* * * * * *

 

19

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.

 

 

 

COMPANY:

 

 

 

 

 

THINK PARTNERSHIP INC.

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.

 

 

 

BUYERS:

 

 

 

MAGNETAR CAPITAL MASTER FUND,
LTD.

 

 

 

 

 

By:

Magnetar Financial LLC

 

Its:

Investment Manager

 

 

 

 

 

 

 

By:

Paul Smith

 

Its:

General Counsel

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Registration Rights Agreement to be duly executed as of
the date first written above.

 

 

[OTHER BUYERS]

 

 

 

 

 

By:

 

 

 

 

   Name:

 

 

   Title:

 

3

--------------------------------------------------------------------------------


 

SCHEDULE OF BUYERS

 

Buyer

 

Buyer Address
and Facsimile Number

 

Buyer’s Representative’s Address
and Facsimile Number

 

 

 

 

 

 

 

Magnetar Capital Master Fund, Ltd.

 

1603 Orrington Avenue
Evanston, IL 60201
Attn: Richard Levy and Matthew Ray
Facsimile: (847) 905-5603
Telephone: (847) 905-4707

 

Schulte Roth & Zabel LLP
919 Third Avenue
New York, New York 10022
Attention: Eleazer Klein, Esq.
Facsimile: (212) 593-5955
Telephone: (212) 756-2000

 

Heller Capital Investments, LLC

 

700 E. Palisade Avenue
Englewood Cliffs, NJ 07632
Facsimile: (201)569-5014

 

 

 

Heller Family Foundation

 

74 Fairview Rd.
Tenafly, NJ 07670
Facsimile: 201-569-5014

 

 

 

Mac & Co



 

Mac & Co
CIBC Mellon
PO Box 3196
Pittsburg, PA 15230-3196

 

 

 

Calhoun & Co
FFC City of Dearborn Policemen and Firemen Revised Retirement Systems

 

Calhoun & Co
Comerica Bank
PO Box 75000-M/C 3404
Detroit, MI 48231
Attn: Sarah Grant, Trust Department
Facsimile: 313.222.7041
Telephone: 313.222.4150

 

 

 

Calhoun & Co
FFC City of Dearborn General Employees
Retirement Systems

 

Calhoun & Co.
Comercia Bank
PO Box 75000-M/C 3404
Detroit, MI 48231
Attn: Sarah Grant
Facsimile: 313-222-7041
Telephone: 313-222-4150

 

 

 

William Blair Small Cap Growth Fund

 

William Blair & Company, LLC
222 W Adams St
Chicago, IL 60606
Attn: Terry Sullivan
Facsimile: 312.236.1497
Telephone: 312.364.8319

 

 

 

Booth & Co
FFC Hartmarx Retirement Income Trust

 

Booth & Co
Northern Trust
50 S LaSalle Street
Chicago, IL 60675

 

 

 

Booth & Co
FFC Rush University Medical Center
Endowment Account

 

Booth & Co
Northern Trust
50 S LaSalle St, 7th floor
Chicago, IL 60675
Attn: David Applegate
Facsimile: 312.557.2673
Telephone: 312.557.3019

 

 

 

Booth & Co
FFC Rush University Medical Center
Pension and Retirement

 

Booth & Co
Northern Trust
50 S LaSalle St, 7th floor
Chicago, IL 60675
Attn: David Applegate
Facsimile: 312.557.2673
Telephone: 312.557.3019

 

 

 

 

4

--------------------------------------------------------------------------------


 

Bear Stearns Sec. Corp. Cust. J. Steven Emerson Inv. Act.

 

Bear Stearns Sec. Corp. Cust. J. Steven Emerson Inv. Act.
1522 Ensley Avenue
Los Angeles, CA 90024
Phone: 310-553-4151
Fax: 310-553-4187
Att:: Steven Emerson
Custodian:
Bear Stearns Sec. Corp.
1990 Avenue of the Stars
#2530
Los Angeles, CA 90067
Phone: 310-201-3976
Fax: 310-407-1721
Att: Rita Swann

 

 

 

Bear Stearns Sec. Corp. FBO J. Steven Emerson Roth IRA

 

Bear Stearns Sec. Corp. FBO J. Steven Emerson Roth IRA.
1522 Ensley Avenue
Los Angeles, CA 90024
Phone: 310-553-4151
Fax: 310-553-4187
Att:: Steven Emerson
Custodian:
Bear Stearns Sec. Corp.
1990 Avenue of the Stars
#2530
Los Angeles, CA 90067
Phone: 310-201-3976
Fax: 310-407-1721
Att: Rita Swann

 

 

 

Bear Stearns Sec. Corp. FBO J. Steven Emerson IRA Rollover II

 

Bear Stearns Sec. Corp. FBO J. Steven Emerson IRA Rollover II
1522 Ensley Avenue
Los Angeles, CA 90024
Phone: 310-553-4151
Fax: 310-553-4187
Att:: Steven Emerson
Custodian:
Bear Stearns Sec. Corp.
1990 Avenue of the Stars
#2530
Los Angeles, CA 90067
Phone: 310-201-3976
Fax: 310-407-1721
Att: Rita Swann

 

 

 

Umbtru & Co.
FBO Oberweis Emerging Growth Fund

 

 

 

 

 

Umbtru & Co.
FBO Oberweis Micro-Cap Fund

 

 

 

 

 

Fort Mason Master Fund, LP



 

Fort Mason Master Fund, LP
456 Montgomery Street, 22nd Fl.
San Francisco, CA 94104
Telephone 415-249-3380
Fax 415-249-3389
Attn: KC Lynch and Marshall Jensen



 

 

 

Fort Mason Partners, LP

 

Fort Mason Partners, LP
456 Montgomery Street, 22nd Fl.
San Francisco, CA 94104
Telephone 415-249-3380
Fax 415-249-3389
Attn: KC Lynch and Marshall Jensen

 

 

 

 

5

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF NOTICE OF EFFECTIVENESS
OF REGISTRATION STATEMENT

 

Colonial Stock Transfer
66 Exchange Place, Suite 100
Salt Lake City, VT 84111
Attention:                                         Donna Webster

 

Re:                               Think Partnership Inc.

 

Ladies and Gentlemen:

 

[We are][I am] counsel to Think Partnership Inc., a Nevada corporation (the
“Company”), and have represented the Company in connection with that certain
Securities Purchase Agreement (the “Securities Purchase Agreement”) entered into
by and among the Company and the buyers named therein (collectively, the
“Holders”) pursuant to which the Company issued to the Holders preferred shares
(the “Preferred Shares”) convertible into the Company’s common stock, $0.001 par
value (the ”Common Stock”), warrants exercisable for shares of Common Stock (the
“Warrants”). Pursuant to the Securities Purchase Agreement, the Company also has
entered into a Registration Rights Agreement with the Holders (the “Registration
Rights Agreement”) pursuant to which the Company agreed, among other things, to
register the Registrable Securities (as defined in the Registration Rights
Agreement), including the shares of Common Stock issuable upon conversion of the
Preferred Shares and the shares of Common Stock issuable upon exercise of the
Warrants, under the Securities Act of 1933, as amended (the “1933 Act”). In
connection with the Company’s obligations under the Registration Rights
Agreement, on                 , 200 , the Company filed a Registration Statement
on Form S-3 (File No. 333-             ) (the “Registration Statement”) with the
Securities and Exchange Commission (the “SEC”) relating to the Registrable
Securities which names each of the Holders as a selling stockholder thereunder.

 

In connection with the foregoing, [we][I] advise you that a member of the SEC’s
staff has advised [us][me] by telephone that the SEC has entered an order
declaring the Registration Statement effective under the 1933 Act at [ENTER TIME
OF EFFECTIVENESS] on [ENTER DATE OF EFFECTIVENESS] and [we][I] have no
knowledge, after telephonic inquiry of a member of the SEC’s staff, that any
stop order suspending its effectiveness has been issued or that any proceedings
for that purpose are pending before, or threatened by, the SEC and the
Registrable Securities are available for resale under the 1933 Act pursuant to
the Registration Statement.

 

1

--------------------------------------------------------------------------------


 

This letter shall serve as our standing opinion to you that the shares of Common
Stock are freely transferable by the Holders pursuant to the Registration
Statement. You need not require further letters from us to effect any future
legend-free issuance or reissuance of shares of Common Stock to the Holders as
contemplated by the Company’s Irrevocable Transfer Agent Instructions dated
March   , 2006.

 

 

Very truly yours,

 

 

 

[ISSUER’S COUNSEL]

 

 

 

By:

 

 

CC:                             [LIST NAMES OF HOLDERS]

 

2

--------------------------------------------------------------------------------


 

EXHIBIT B

 

SELLING STOCKHOLDERS

 

The shares of Common Stock being offered by the selling stockholders are
issuable upon conversion of the convertible preferred shares, upon exercise of
the warrants and in payment of certain dividend requirements as set forth in the
Certificate of Designations. For additional information regarding the issuance
of those convertible preferred shares and warrants, see “Private Placement of
Convertible Preferred Shares and Warrants” above. We are registering the shares
of Common Stock in order to permit the selling stockholders to offer the shares
for resale from time to time. Except for the ownership of the preferred shares
and warrants issued pursuant to the Securities Purchase Agreement, the selling
stockholders have not had any material relationship with us within the past
three years.

 

The table below lists the selling stockholders and other information regarding
the beneficial ownership of the shares of Common Stock by each of the selling
stockholders. The second column lists the number of shares of Common Stock
beneficially owned by each selling stockholder, based on its ownership of the
convertible preferred shares and warrants, as of         , 200 , assuming
conversion of all convertible preferred shares and exercise of the warrants held
by the selling stockholders on that date, without regard to any limitations on
conversions or exercise.

 

The third column lists the shares of Common Stock being offered by this
prospectus by the selling stockholders.

 

In accordance with the terms of a registration rights agreement with the selling
stockholders, this prospectus generally covers the resale of at least the sum of
(i) the maximum number of shares of Common Stock issuable upon conversion of the
convertible preferred shares as of the trading day immediately preceding the
date the registration statement is initially filed with the SEC and (ii) the
maximum number of shares of Common Stock issuable upon exercise of the related
warrants as of the trading day immediately preceding the date the registration
statement is initially filed with the SEC (assuming for purposes hereof that the
exercise price is equal to $2.00, subject to adjustment for stock splits and
stock dividends). Because the conversion price of the convertible preferred
shares and the exercise price of the warrants may be adjusted, the number of
shares that will actually be issued may be more or less than the number of
shares being offered by this prospectus. The fourth column assumes the sale of
all of the shares offered by the selling stockholders pursuant to this
prospectus.

 

Under the terms of the certificate of designations and the warrants, a selling
stockholder may not convert the preferred shares or exercise the warrants to the
extent such conversion or exercise would cause such selling stockholder,
together with its affiliates, to beneficially own a number of shares of Common
Stock which would exceed 4.99% of our then outstanding shares of Common Stock
following such conversion or exercise, excluding for purposes of such
determination shares of Common Stock issuable upon conversion of the convertible
preferred shares which have not been converted and upon exercise of the warrants
which have not been exercised. The number of shares in the second column does
not reflect this limitation. The

 

3

--------------------------------------------------------------------------------


 

selling stockholders may sell all, some or none of their shares in this
offering. See “Plan of Distribution.”

 

4

--------------------------------------------------------------------------------


 

Name of Selling Stockholder

 

Number of Shares of
Common Stock Owned
Prior to Offering

 

Maximum Number of Shares
of Common Stock to be Sold
Pursuant to this Prospectus

 

Number of Shares of
Common Stock Owned
After Offering

 

 

 

 

 

 

 

 

 

Magnetar Capital Master Fund, Ltd. (1)

 

 

 

 

 

0

 

 

 

 

 

 

 

 

 

[Other Buyers]

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

(1) Magnetar Financial LLC is the investment advisor of Magnetar Capital Master
Fund, Ltd. (“Magnetar Master Fund”) and consequently has voting control and
investment discretion over securities held by Magnetar Master Fund. Magnetar
Financial LLC disclaims beneficial ownership of the securities held by Magnetar
Master Fund. Alec Litowitz is the manager of Magnetar Capital Partners LLC,
which is the sole member of Magnetar Financial LLC. As a result, Mr. Litowitz
may be considered the beneficial owner of any shares deemed to be beneficially
owned by Magnetar Financial LLC. Mr. Litowitz disclaims beneficial ownership of
these shares.

 

1

--------------------------------------------------------------------------------


 

PLAN OF DISTRIBUTION

 

We are registering the shares of Common Stock issuable upon conversion of the
convertible preferred shares, upon exercise of the warrants and in payment of
certain dividend requirements to permit the resale of these shares of Common
Stock by the holders of the convertible preferred shares and warrants from time
to time after the date of this prospectus. We will not receive any of the
proceeds from the sale by the selling stockholders of the shares of Common
Stock. We will bear all fees and expenses incident to our obligation to register
the shares of Common Stock.

 

The selling stockholders may sell all or a portion of the shares of Common Stock
beneficially owned by them and offered hereby from time to time directly or
through one or more underwriters, broker-dealers or agents. If the shares of
Common Stock are sold through underwriters or broker-dealers, the selling
stockholders will be responsible for underwriting discounts or commissions or
agent’s commissions. The shares of Common Stock may be sold in one or more
transactions at fixed prices, at prevailing market prices at the time of the
sale, at varying prices determined at the time of sale, or at negotiated prices.
These sales may be effected in transactions, which may involve crosses or block
transactions,

 

•                  on any national securities exchange or quotation service on
which the securities may be listed or quoted at the time of sale;

 

•                  in the over-the-counter market;

 

•                  in transactions otherwise than on these exchanges or systems
or in the over-the-counter market;

 

•                  through the writing of options, whether such options are
listed on an options exchange or otherwise;

 

•                  ordinary brokerage transactions and transactions in which the
broker-dealer solicits purchasers;

 

•                  block trades in which the broker-dealer will attempt to sell
the shares as agent but may position and resell a portion of the block as
principal to facilitate the transaction;

 

•                  purchases by a broker-dealer as principal and resale by the
broker-dealer for its account;

 

•                  an exchange distribution in accordance with the rules of the
applicable exchange;

 

•                  privately negotiated transactions;

 

•                  short sales made after the date the Registration Statement is
declared effective by the SEC;

 

--------------------------------------------------------------------------------


 

•                  sales pursuant to Rule 144;

 

•                  broker-dealers may agree with the selling securityholders to
sell a specified number of such shares at a stipulated price per share;

 

•                  a combination of any such methods of sale; and

 

•                  any other method permitted pursuant to applicable law.

 

If the selling stockholders effect such transactions by selling shares of Common
Stock to or through underwriters, broker-dealers or agents, such underwriters,
broker-dealers or agents may receive commissions in the form of discounts,
concessions or commissions from the selling stockholders or commissions from
purchasers of the shares of Common Stock for whom they may act as agent or to
whom they may sell as principal (which discounts, concessions or commissions as
to particular underwriters, broker-dealers or agents may be in excess of those
customary in the types of transactions involved). In connection with sales of
the shares of Common Stock or otherwise, the selling stockholders may enter into
hedging transactions with broker-dealers, which may in turn engage in short
sales of the shares of Common Stock in the course of hedging in positions they
assume. The selling stockholders may also sell shares of Common Stock short and
deliver shares of Common Stock covered by this prospectus to close out short
positions and to return borrowed shares in connection with such short sales. The
selling stockholders may also loan or pledge shares of Common Stock to
broker-dealers that in turn may sell such shares.

 

The selling stockholders may pledge or grant a security interest in some or all
of the convertible preferred shares or warrants or shares of Common Stock owned
by them and, if they default in the performance of their secured obligations,
the pledgees or secured parties may offer and sell the shares of Common Stock
from time to time pursuant to this prospectus or any amendment to this
prospectus under Rule 424(b)(3) or other applicable provision of the Securities
Act of 1933, as amended, amending, if necessary, the list of selling
stockholders to include the pledgee, transferee or other successors in interest
as selling stockholders under this prospectus. The selling stockholders also
may transfer and donate the shares of Common Stock in other circumstances in
which case the transferees, donees, pledgees or other successors in interest
will be the selling beneficial owners for purposes of this prospectus.

 

The selling stockholders and any broker-dealer participating in the distribution
of the shares of Common Stock may be deemed to be “underwriters” within the
meaning of the Securities Act, and any commission paid, or any discounts or
concessions allowed to, any such broker-dealer may be deemed to be underwriting
commissions or discounts under the Securities Act. At the time a particular
offering of the shares of Common Stock is made, a prospectus supplement, if
required, will be distributed which will set forth the aggregate amount of
shares of Common Stock being offered and the terms of the offering, including
the name or names of any broker-dealers or agents, any discounts, commissions
and other terms constituting compensation from the selling stockholders and any
discounts, commissions or concessions allowed or reallowed or paid to
broker-dealers.

 

2

--------------------------------------------------------------------------------


 

Under the securities laws of some states, the shares of Common Stock may be sold
in such states only through registered or licensed brokers or dealers. In
addition, in some states the shares of Common Stock may not be sold unless such
shares have been registered or qualified for sale in such state or an exemption
from registration or qualification is available and is complied with.

 

There can be no assurance that any selling stockholder will sell any or all of
the shares of Common Stock registered pursuant to the shelf registration
statement, of which this prospectus forms a part.

 

The selling stockholders and any other person participating in such distribution
will be subject to applicable provisions of the Securities Exchange Act of 1934,
as amended, and the rules and regulations thereunder, including, without
limitation, Regulation M of the Exchange Act, which may limit the timing of
purchases and sales of any of the shares of Common Stock by the selling
stockholders and any other participating person. Regulation M may also restrict
the ability of any person engaged in the distribution of the shares of Common
Stock to engage in market-making activities with respect to the shares of Common
Stock. All of the foregoing may affect the marketability of the shares of Common
Stock and the ability of any person or entity to engage in market-making
activities with respect to the shares of Common Stock.

 

We will pay all expenses of the registration of the shares of Common Stock
pursuant to the registration rights agreement, estimated to be $[     ] in
total, including, without limitation, Securities and Exchange Commission filing
fees and expenses of compliance with state securities or “blue sky” laws;
provided, however, that a selling stockholder will pay all underwriting
discounts and selling commissions, if any. We will indemnify the selling
stockholders against liabilities, including some liabilities under the
Securities Act, in accordance with the registration rights agreements, or the
selling stockholders will be entitled to contribution. We may be indemnified by
the selling stockholders against civil liabilities, including liabilities under
the Securities Act, that may arise from any written information furnished to us
by the selling stockholder specifically for use in this prospectus, in
accordance with the related registration rights agreements, or we may be
entitled to contribution.

 

Once sold under the shelf registration statement, of which this prospectus forms
a part, the shares of Common Stock will be freely tradable in the hands of
persons other than our affiliates.

 

3

--------------------------------------------------------------------------------